Exhibit 10.1

 



FOURTH AMENDMENT TO LEASE

 

 

THIS FOURTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
5th day of June, 2012, by and between FSP 303 EAST WACKER DRIVE LLC, a Delaware
limited liability company (hereinafter referred to as “Landlord”), and AECOM
TECHNOLOGY CORPORATION, a Delaware corporation (hereinafter referred to as
“Tenant”).

R E C I T A L S:

A.     Landlord (as successor in interest to Metropolitan Life Insurance
Company) and Tenant (as successor in interest to Consoer Townsend Envirodyne
Engineers, Inc.) are parties to that certain Office Lease dated January 1, 1996
(“Original Lease”), as amended by First Amendment to Lease dated effective as of
October 1, 1999 (the “First Amendment”) and by Second Amendment to Lease dated
as of January 22, 2001 (the “Second Amendment”) and by Third Amendment to Lease
dated effective March 1, 2004 (the “Third Amendment”) and by a certain partial
termination letter dated December 31, 2008 (the “Letter Amendment”) (such
Original Lease, as so amended by the First Amendment and the Second Amendment
and the Third Amendment and the Letter Amendment, and as amended hereby and as
further amended from time to time, and including, without limitation, that
certain Commencement Date Agreement dated January 1, 1996 [i.e., being “Rider
1”] and “Rider 2” incorporated as part of the Original Lease, being collectively
referred to herein as the “Lease”), demising premises (herein, the “Existing
Premises”) stipulated to contain 104,086 square feet of Rentable Area situated
on the 5th, 6th, 9th and 12th floors of the Building commonly known as 303 East
Wacker Drive, Chicago, Illinois for a term expiring September 30, 2014 (subject
to any further extension thereof and subject to any early termination thereof as
may be provided in the Lease); and

B.     Landlord and Tenant desire to amend the terms of the Lease (i) to extend
the Term thereof (subject, in any event, to a certain further renewal option and
a certain earlier termination option being granted to Tenant hereunder) and (ii)
to substitute and replace certain space on the 13th and 14th floors of the
Building (outlined on Exhibit A attached hereto and stipulated to contain 58,424
square feet (being 29,212 square feet on each such floor) of Rentable Area (the
“New Premises”)) for that portion of the Existing Premises located on the 5th
and 6th floors, and (iii) to exclude the portion of the Existing Premises
located on the 9th and 12th floors of the Building from being part of the
“Premises” being demised under the Lease, and (iv) for other matters, all as
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby amend
the Lease in the following respects only:

1.     Incorporation of Recitals and Exhibits. The foregoing Recitals and the
Exhibits attached hereto are, by this reference, hereby incorporated herein as
if the same had been fully set forth in this Amendment.

2.     Defined Terms. As used in this Amendment, the following terms shall have
the respective meanings indicated below:

(a)     “Excluded Premises” shall mean that portion of the Existing Premises
located on the 9th and 12th floors of the Building, stipulated to contain 47,566
square feet of Rentable Area (being the entire 9th floor, consisting of 29,852
square feet of Rentable Area, and a portion of the 12th floor, consisting of
17,714 square feet of Rentable Area).

1

 

(b)     “Exclusion Date” shall mean August 1, 2013 (subject, however, to
Landlord’s right to elect an earlier Exclusion Date, as provided in Section 4
below); provided, however, that if the New Premises Turnover Date (as defined in
Section 11 below) has not occurred on or before April 1, 2013 (the “Outside New
Premises Delivery Date”), then the Exclusion Date (including Tenant’s obligation
to vacate and deliver possession of the Excluded Premises to Landlord) shall be
extended by one day for each day of delay beyond the Outside New Premises
Delivery Date in delivery of possession of the New Premises to Tenant, but in no
event shall Tenant be obligated to pay Base Rent or Rent Adjustments for the
Excluded Premises for any period from and after August 1, 2013.

(c)     “Existing Premises” shall mean the Premises being leased under the Lease
as of the date of this Amendment, as described in Recital A above, consisting of
104,086 square feet of Rentable Area situated on the 5th, 6th, 9th and 12th
floors of the Building.

(d)     “Remainder Premises” shall mean the 5th and 6th floor portions of the
Existing Premises stipulated to contain an overall area equal to 56,520 square
feet of Rentable Area.

All other capitalized terms used but not otherwise defined herein shall have the
same meanings as set forth in the Lease. For purposes of the Lease, the term
“Rent” shall specifically include the rental payments due with respect to the
Excluded Premises (as defined above) and the Remainder Premises (as defined
above), as described in Sections 7, 8 and 9 hereinbelow.

3.     Extension of Term; Lease Governs. The expiration date of the term of the
Lease is hereby extended from September 30, 2014 to September 30, 2024 (subject
to further extension thereof and/or earlier termination thereof as provided
hereinbelow or in the Lease, as amended hereby). Such extension of the term
shall be upon all of the terms and conditions as set forth in the Lease, as
expressly amended hereby. For purposes hereof, the term “Extension Period” shall
refer to the period from and after October 1, 2014 and continuing through
September 30, 2024. Without limitation of the foregoing, from and after the New
Premises Commencement Date and through the end of the term of the Lease (as
extended hereby), all provisions of the Lease (as expressly amended hereby)
shall be in full force and effect with respect to, and shall govern Tenant’s
possession of, the New Premises, as more fully described in this Amendment.

4.     Partial Termination of Lease – Excluded Premises. The term of the Lease
and all other Lease terms and conditions shall terminate on the Exclusion Date
only as to that portion of the demised Premises under the Lease consisting of
the Excluded Premises, as though the Lease had expired by lapse of time on the
Exclusion Date with respect to the Excluded Premises. From and after the
Exclusion Date, the remaining balance of the Premises, after excluding the
Excluded Premises, stipulated to contain an overall area equal to 56,520 square
feet of Rentable Area and consisting of the Remainder Premises on the 5th and
6th floors at the Building if the Exclusion Date occurs before the New Premises
Commencement Date (but subject to relocation to the New Premises as of the New
Premises Commencement Date as described in Section 5 below, whereupon the
Rentable Area of such Premises shall be stipulated as containing 58,424 square
feet as provided in said Section 5), shall be deemed to be the “Premises” under
the Lease. Landlord shall have the right from time to time, at its discretion,
to change the Exclusion Date hereunder to a date which is earlier than
August 1, 2013 (but in no event earlier than the New Premises Turnover Date
described in Section 11 below), by giving Tenant not less than one hundred
twenty (120) days’ prior written notice of such newly designated Exclusion Date
(which written notice shall thereupon specify the earlier designated “Exclusion
Date” for purposes of this Amendment); in which case such Exclusion Date shall
be the later of (i) the date so designated by

2

 

Landlord in such written notice, or (ii) the New Premises Turnover Date
hereunder (and in the absence of any such prior written notice from Landlord
designating an earlier Exclusion Date, as provided in this sentence, the
“Exclusion Date” shall remain as August 1, 2013 for all purposes hereof except
as provided in Section 2(b) above). Subject to Section 2(b) above, Tenant shall
vacate and deliver possession of the Excluded Premises to Landlord on or before
11:59 p.m. on the Exclusion Date in clean, good and tenantable condition,
ordinary wear and tear and damage by casualty excepted, free of Tenant’s
personal property, and after removing all telecommunications wiring and cabling
located within or otherwise serving the Excluded Premises (which removal shall
be performed in accordance with the terms of Section 12.01 of the Original
Lease). Notwithstanding anything in the Lease to the contrary, except as
provided in the preceding sentence, Tenant shall not be required to remove any
improvements or alterations in the Excluded Premises in connection with Tenant’s
surrender of same. Except as otherwise provided in Section 2(b) above, any
retention of possession by Tenant of all or part of the Excluded Premises after
the Exclusion Date shall be deemed a holding over under Article Thirteen of the
Original Lease (as amended by Section 21 below) without consent of Landlord, and
shall be subject to said Article Thirteen of the Original Lease (as amended by
Section 21 below) with respect to such holdover.

5.     Substitution of New Premises. Effective from and after the New Premises
Commencement Date (as defined in Section 6 below), the Lease is hereby amended
as follows:

(a)     The Remainder Premises (i.e., the portion of the Existing Premises
located on the 5th and 6th floors) shall be substituted and replaced by the New
Premises, and all references in the Lease to the term “Premises” shall be deemed
to mean the New Premises and the Excluded Premises (provided that from and after
the Exclusion Date, all references in the Lease to the term “Premises” shall be
deemed to mean only the New Premises), in any case subject to the addition of
any first offer space hereafter added to the Premises as provided below.

(b)     The Rentable Area of the “Premises” under the Lease shall be stipulated
to contain: (i) with respect to the New Premises, 58,424 square feet (being
29,212 square feet on floor 13 and 29,212 square feet on floor 14), and
(ii) with respect to the Excluded Premises (i.e. for the period through the
Exclusion Date), 47,566 square feet of Rentable Area (being 29,852 square feet
on floor 9 and 17,714 square feet on floor 12), and all references in the Lease
to the phrase “Rentable Area of the Premises” or words of similar import shall
be modified accordingly (in any case subject to the addition of any first offer
space hereafter added to the Premises as provided below).

6.     New Premises Commencement Date. For purposes hereof, the term “New
Premises Commencement Date” shall mean the commencement date of the lease of the
New Premises, being defined herein for all purposes as the earlier of
(i) February 1, 2013 (subject to Landlord Delay and Limited Force Majeure Delay
as set forth in Section 4 of Exhibit B) (“Scheduled New Premises Commencement
Date”), or (ii) the date when Tenant commences any business operations from the
New Premises; provided, however, that if the New Premises Turnover Date (as
defined in Section 11 below) has not occurred on or before October 1, 2012, then
the Scheduled New Premises Commencement Date shall be extended by one day for
each day of delay beyond October 1, 2012 in delivery of possession of such New
Premises to Tenant. Notwithstanding the foregoing, Tenant shall have the right
to extend such Scheduled New Premises Commencement Date hereunder for up to
thirty (30) days, by written notice thereof to Landlord on or before the later
of (i) January 1, 2013 and (ii) ninety (90) days following the New Premises
Turnover Date (time being of the essence), designating the revised Scheduled New
Premises Commencement Date in accordance with the foregoing 30-day permitted
extension parameters, whereupon the “New Premises Commencement Date” for
purposes hereof shall be such date so designated by Tenant (or, in any event,
such earlier date when Tenant commences any business operations from the New
Premises). In the absence of such timely notice so extending the Scheduled New
Premises Commencement Date, the New Premises Commencement Date shall remain as
February 1, 2013 for all purposes hereof as same may be extended as a result of
Landlord Delay, Limited Force Majeure Delay or delay in the New Premises
Turnover Date as provided in this Section 6 (or, in any event, such earlier date
when Tenant commences any business operations from the New Premises, as provided
above).

3

 

7.     Base Rent/Other Rent Prior to the Extension Period. Notwithstanding
anything to the contrary contained in the Lease, for that portion of the term
occurring prior to the Extension Period, Tenant shall continue to pay Base Rent
relative to the “Premises” under the Lease (excluding, however, any first offer
space hereafter included as part of the Premises, which shall instead be
governed by Section 13 below) in the respective annual rate(s) per square foot
of Rentable Area as otherwise provided in the Lease (which, for information
purposes, is as follows):

Period Annual Rate per
Rentable Square Foot October 1, 2011 through September 30, 2012 $19.23 October
1, 2012 through September 30, 2013 $19.81 October 1, 2013 through September 30,
2014 $20.40

 

The foregoing annual Base Rent rate(s) shall be applied against the Rentable
Area square footage of the Premises existing from time to time under the Lease
for the period through September 30, 2014 (i.e., after accounting for the
substitution of the New Premises for the Remainder Premises as of the New
Premises Commencement Date, and for the exclusion of the Excluded Premises as of
the Exclusion Date, all as provided above in this Amendment). Such Base Rent
shall be payable at such time and in accordance with such provisions as
otherwise set forth in the Lease relative to monthly payments of Base Rent
thereunder. The foregoing Base Rent, together with all Rent Adjustments (as
expressly modified by Section 9 below) and all other rent due and owing under
the Lease, for the period through September 30, 2014 (i.e., being day preceding
the Extension Period hereunder) shall be payable at such times and at such place
and in accordance with such provisions as otherwise set forth in the Lease for
the payment of same. During such period prior to the Extension Period, Tenant
shall continue to pay Rent Adjustments relative to the Premises from time to
time under the Lease pursuant to the provisions of the Lease (including, without
limitation, the terms of Section 9 below), and Tenant shall, in any event,
remain responsible for all other obligations and liabilities of Tenant under the
Lease during such period prior to the Extension Period.

8.     Base Rent/Other Rent During the Extension Period. Notwithstanding
anything to the contrary contained in the Lease, for that portion of the Term
occurring from and after October 1, 2014 (i.e., being the first day of the
Extension Period) and continuing through and including the expiration date of
the Extension Period (i.e., being September 30, 2024), annual and monthly Base
Rent under the Lease shall be payable by Tenant in the following amounts for the
respective periods hereinafter set forth (i.e., being calculated based upon the
following annual rates per square foot of Rentable Area of the New Premises;
provided that if the New Premises Commencement Date has not occurred, then
Tenant shall pay Base Rent based upon the following annual rates per square foot
of Rentable Area, but calculated based upon the Rentable Area of the Remainder
Premises rather than the Rentable Area of the New Premises, until such time as
the New Premises Commencement Date occurs):

4

 

Period

Monthly
Base Rent

Annual
Base Rent

Annual Base Rent
Per Square Foot
of Rentable Area From October 1, 2014 through and including September 30, 2015
$85,201.67 $1,022,420.00 $17.50 From October 1, 2015 through and including
September 30, 2016 $87,636.00 $1,051,632.00 $18.00 From October 1, 2016 through
and including September 30, 2017 $90,070.33 $1,080,844.00 $18.50 From October 1,
2017 through and including September 30, 2018 $92,504.67 $1,110,056.00 $19.00
From October 1, 2018 through and including September 30, 2019 $94,939.00
$1,139,268.00 $19.50 From October 1, 2019 through and including September 30,
2020 $97,373.33 $1,168,480.00 $20.00 From October 1, 2020 through and including
September 30, 2021 $99,807.67 $1,197,692.00 $20.50 From October 1, 2021 through
and including September 30, 2022 $102,242.00 $1,226,904.00 $21.00 From October
1, 2022 through and including September 30, 2023 $104,676.33 $1,256,116.00
$21.50 From October 1, 2023 through and including September 30, 2024 $107,110.67
$1,285,328.00 $22.00

 

The foregoing Base Rent, and all Rent Adjustments (as expressly modified by
Section 9 below), and all other rent due and owing under the Lease during the
Extension Period, shall be payable at such times and at such place and in
accordance with such provisions as otherwise set forth in the Lease for the
payment of same. During such Extension Period, Tenant shall continue to pay Rent
Adjustments relative to the New Premises (or, if the New Premises Commencement
Date has not then occurred, then relative to the Remainder Premises) pursuant to
the provisions of the Lease (including, without limitation, the terms of Section
9 below), and Tenant shall, in any event, remain responsible for all other
obligations and liabilities of Tenant under the Lease during such Extension
Period. Base Rent may also be modified based on any first offer space added to
the Premises from time to time, all as provided in Section 13 below.

Notwithstanding the foregoing or anything herein or in the Lease to the
contrary, all Base Rent relative to the New Premises shall abate for each of the
following four (4) full calendar months (each such full calendar month, a "New
Premises Abatement Month"): October, 2014; October, 2015; October, 2016; and
October, 2017; provided that Tenant shall remain responsible for all other
obligations of Tenant under the Lease (including without limitation, all
obligations pertaining to Rent Adjustment payments) during each of the
aforedescribed New Premises Abatement Months, and provided further, that such
abatement described above in this paragraph shall not apply for any New Premises
Abatement Month during which Tenant is in default under the Lease, which default
is not thereafter cured within applicable cure periods

5

 

under the Lease. Notwithstanding anything herein to the contrary, Landlord shall
have the right, at any time and from time to time, to elect, upon delivery of
not less than fifteen (15) days’ prior written notice to Tenant, to make a cash
payment to Tenant equal to the monthly Base Rent abatement amount described in
this paragraph attributable to the New Premises for any one or more of the New
Premises Abatement Months which have not theretofore occurred, in which case
Tenant shall no longer be entitled to the aforementioned abatement of Base Rent
relative to the New Premises for the applicable New Premises Abatement Month(s)
for which Landlord has made such cash payment. The foregoing abatements set
forth in this paragraph shall apply solely to the New Premises, and there shall
be no such abatement with respect to any other space included as part of the
Premises at any time unless otherwise agreed to by Landlord and Tenant (in each
such party’s sole discretion, or as otherwise provided as part of any Market
Rental Rate determination hereunder) in connection with the leasing of
additional space.

9.     Rent Adjustment.

(a)     Rent Adjustments under the Lease for calendar year 2013 (i.e., being the
calendar year which includes the Exclusion Date and which includes the New
Premises Commencement Date) shall be calculated separately for the Excluded
Premises, the Remainder Premises and the New Premises as follows:

(i)     Rent Adjustments attributable to the Excluded Premises shall be prorated
pursuant to Article Four of the Original Lease for calendar year 2013 as though
the Lease will terminate on the Exclusion Date. Tenant’s Share attributable to
the Excluded Premises for said calendar year shall be computed pursuant to the
definition of “Tenant’s Share” set forth in Section 1.03(37) of the Original
Lease, using as the numerator of the ratio described therein the Rentable Area
of the Excluded Premises (which Tenant’s Share attributable to the Excluded
Premises and is hereby stipulated to be 6.1764%).

(ii)     Tenant’s Share with respect to the Remainder Premises for calendar year
2013 (and, if the New Premises Commencement Date does not occur in 2013, then in
each subsequent calendar year until the calendar year when such New Premises
Commencement Date occurs) shall be computed pursuant to the definition of
“Tenant’s Share” set forth in Section 1.03(37) of the Original Lease, using as
the numerator of the ratio described therein the total Rentable Area of the
Remainder Premises (which Tenant’s Share attributable to the Remainder Premises
and is hereby stipulated to be 7.3390%).

(iii)     Tenant’s Share with respect to the New Premises for calendar year 2013
(or, if the New Premises Commencement Date does not occur in 2013, then for the
calendar year when such New Premises Commencement Date occurs) shall be computed
pursuant to the definition of “Tenant’s Share” set forth in Section 1.03(37) of
the Original Lease, using as the numerator of the ratio described therein the
total Rentable Area of the New Premises (which Tenant’s Share attributable to
the New Premises and is hereby stipulated to be 7.5863%).

Tenant’s Share with respect to the New Premises for purposes of determining Rent
Adjustments for the calendar year following the calendar year in which the New
Premises Commencement date occurs and for the remainder of the term of the Lease
thereafter shall be computed pursuant to the definition of “Tenant’s Share” set
forth in Section 1.03(37) of the Original Lease, using as the numerator of the
ratio described therein the total Rentable Area of the New Premises (i.e., being
58,424 square feet of Rentable Area) (which Tenant’s Share attributable to the
New Premises for each such calendar year is hereby stipulated to be 7.5863%).

6

 

(b)     Notwithstanding the foregoing, Tenant shall remain liable for all Rent
Adjustments with respect to the entire leased premises (i.e., meaning the
Existing Premises hereunder) for all periods prior to calendar year 2013,
including all monthly payments thereof and year-end adjustments, and, for such
purposes, Tenant’s Share under the Lease shall be computed pursuant to the
definition of “Tenant’s Share” set forth in Section 1.03(37) of the Original
Lease, using as the numerator of the ratio described therein the Rentable Area
of the Existing Premises (i.e., being 104,086 square feet of Rentable Area
(which Tenant’s Share attributable to the Existing Premises for all such periods
prior to calendar year 2013 is hereby stipulated to be 13.5154%).

(c)     Tenant’s Share may also be modified based on any first offer space added
to the Premises from time to time, all as provided in Section 13 below.

(d)     All Rent Adjustment described in this Section 9 shall be payable at such
times, in such manner, and in accordance with such procedures (i.e., including
payment of monthly amounts and final reconciliations, both as to the Excluded
Premises, the Remainder Premises and the New Premises) as set forth in the Lease
relative to payment of Rent Adjustment thereunder.

10.     Condition; Tenant Improvements.

(a)     Without limitation of the terms of Sections 10(b) and 10(c) below,
Tenant hereby accepts the New Premises in their "as is" condition as of the New
Premises Turnover Date described in Section 11 below, and Tenant hereby accepts
the Existing Premises in their “as is” condition as of the date hereof, and
Tenant acknowledges and agrees that Landlord shall not be required to make any
improvements to the New Premises (except as provided in Sections 10(c) and 26
below) or the Existing Premises for Tenant's use and occupancy during the term
of the Lease (as extended hereby); provided, however, that to the extent that
base Building systems serving the New Premises and/or the window blinds located
within the New Premises are not in good working order as of the New Premises
Turnover Date, then Landlord shall diligently repair the same following notice
thereof from Tenant, so that the same function in good working order, at
Landlord’s cost and expense, and to the extent window blinds are missing from
the New Premises as of the New Premises Turnover Date, Landlord shall diligently
replace the same following notice thereof from Tenant, at Landlord’s sole cost
and expense (in any case under this sentence, without deduction from the
Allowance). Without limitation of the foregoing, it is acknowledged that Tenant
shall, at its sole cost and expense (subject to application of the Allowance as
defined in the hereafter described “New Premises Workletter”), perform any work
at the New Premises as may be necessary or desired by Tenant to improve the New
Premises for occupancy, all subject to and in accordance with the provisions of
the Workletter Agreement attached hereto as Exhibit B (the “New Premises
Workletter”). All work completed by Tenant on or after the New Premises Turnover
Date (as defined in Section 11 below) and on or before the two hundred
seventieth (270th) day following the New Premises Commencement Date as
referenced in Section 6 above is hereinafter referred to as "Tenant's Work".

7

 

(b)     Notwithstanding the terms of Section 10(a) above, Landlord shall
maintain and make necessary repairs to the electrical, plumbing, heating,
ventilation and air-conditioning systems of the Building so that the same
continue to function in good working order, all as and to the extent described
in Section 8.01 of the Original Lease and shall provide cleaning and security
services, all as expressly required under the Lease or as is otherwise
consistent with comparable buildings in the vicinity of the Building (it being
acknowledged and agreed by the parties that the scope and quality of security
and cleaning services being provided as the Building and to the Existing
Premises as of the date of this Amendment meet the standards required in this
sentence). Further, Landlord shall maintain the Common Areas of the Building (as
well as attached parking structures, if applicable) in compliance, in all
material respects, with applicable Laws, including without limitation, the
Americans with Disabilities Act and any and all Environmental Laws to the extent
applicable and otherwise in good order, condition and repair consistent with
comparable buildings in the vicinity of the Building. For purposes of this
Section 10(b), it is understood and agreed that (i) any costs incurred by
Landlord relative to its maintenance, repair and/or compliance activities as
described in this Section 10(b), including costs of capital improvements, may be
included as part of “Operating Expenses” under the Lease (subject to any other
limitations expressly described in the definition of “Operating Expenses” under
the Lease and subject to the terms of the last sentence of this Section 10(b)
hereinbelow), and (ii) subject to Section 22, Tenant shall have no claim against
Landlord relative to Landlord’s failure to perform maintenance or repair
obligations under this Section 10(b) or under the Lease or relative to
Landlord's noncompliance of Laws under this Section 10(b) or under the Lease, if
any such failure or any such noncompliance of Laws does not, in Tenant’s sole
but reasonable discretion, adversely or financially impact Tenant’s use and
quiet enjoyment of any portion of the Premises in accordance with the terms of
the Lease, and (iii) Tenant shall reasonably cooperate with Landlord in allowing
access to the Premises, subject to prior scheduling with Tenant, to enable
Landlord to perform any maintenance, repair and/or compliance work which is
required within the Premises. Notwithstanding the foregoing, if the New Premises
are in violation of any such Laws as of the New Premises Turnover Date (i.e.,
meaning that Landlord was obligated to take action to comply with such Laws on
or before the New Premises Turnover Date and failed to do so) including, without
limitation, any Environmental Laws, then the costs of any capital improvements
or other compliance activities made to the New Premises after the New Premises
Turnover Date in order to cure such violations of Laws shall not be included in
recoverable “Operating Expenses” under the Lease.

(c)     Without limiting the terms of Section 26 below regarding Landlord’s
obligation to perform Turnover Noncompliance Work (as defined in said Section
26), Landlord shall perform, or cause to be performed, at Landlord’s sole cost
and expense (without deduction from the Allowance and not subject to inclusion
in Operating Expenses under the Lease) (A) certain restroom-related work on the
13th and 14th floors of the Building, which work is shown on Exhibit C hereto,
and (B) the removal of all telecommunications wiring and cabling located within
or otherwise serving the New Premises (collectively, the “Work”), at no cost to
Tenant. Landlord shall use commercially reasonable efforts to substantially
complete the Work on or before November 1, 2012 (but in any case, without
limiting the terms and conditions provided in Section 11 below). For purposes
hereof, the term "substantially completed", "substantially complete",
"substantial completion", or words of similar import, shall mean completion of
the Work, except for minor and insubstantial details of construction, detail,
finishes or mechanical adjustments which remain to be done, to the extent that
such remaining incomplete items would not materially interfere with the
construction of Tenant’s Work and use of the New Premises for Tenant's office
operations under the Lease. In the event of any dispute as to whether the Work
is

8

 

substantially complete, the decision of Landlord's architect to the extent
reasonable shall be final and binding on the parties. Following delivery of the
New Premises to Tenant in accordance with the terms of this Amendment, Landlord
shall proceed diligently to complete the balance (if any) of the Work in a
reasonable time frame and in any event prior to the Scheduled New Premises
Commencement Date. Tenant hereby acknowledges that, following Landlord's
delivery of possession to Tenant of the New Premises, Landlord may be completing
any then unfinished portions of the Work in or about the New Premises during
normal business hours while Tenant is performing work or otherwise conducting
other activities therein. Tenant hereby agrees to reasonably cooperate with
Landlord with regard to scheduling times for the performance of said balance of
the Work and coordinating Tenant's activities in the New Premises with
Landlord's performance of same; provided that any delay in the completion of
Tenant’s Work resulting from the performance of the Work may be a “Landlord
Delay”, as and to the extent provided in Section 4 of Exhibit B.

11.     New Premises Turnover Date. Without limiting Landlord’s obligations
under Section 10 above and Section 26 below, and without limiting any claims
that Tenant may have for “Landlord Delay” or “Limited Force Majeure Delay” as
expressly provided in Section 4 of Exhibit B, Landlord shall use commercially
reasonable efforts to deliver possession of the New Premises to Tenant no later
than October 1, 2012, in order for Tenant to proceed with the Tenant’s Work. The
date Landlord so delivers possession of the New Premises to Tenant is referred
to herein as the “New Premises Turnover Date”. If Landlord should be unable, due
to fire or other casualty, a holdover tenant or any other reason, to so deliver
possession of the New Premises on or before October 1, 2012, Landlord shall not
be subject to any liability for failure to deliver possession. Such failure to
deliver possession shall not affect either the validity of the Lease or the
obligations of either Landlord or Tenant under the Lease or be construed to
extend the expiration of the term of the Lease either as to the respective New
Premises or any other portion of the leased Premises (except as and to the
extent expressly provided in Section 2(b) with respect to the Excluded
Premises); provided, however, that under such circumstances (A) the stated
Scheduled New Premises Commencement Date shall be extended by one day for each
day of delay beyond October 1, 2012 in delivery of possession of such New
Premises to Tenant, all as and to the extent provided in Section 6 above, and
(B) Landlord shall continue to use reasonable efforts, including the institution
of unlawful detainer proceedings if necessary to gain possession of the New
Premises, to so deliver possession of the New Premises to Tenant as soon
thereafter as reasonably practicable. Any possession of the New Premises from
and after the New Premises Turnover Date and continuing through the day
immediately prior to the New Premises Commencement Date shall be subject to all
of the terms and provisions set forth in the Lease, except that (i) Tenant shall
not be obligated to pay Monthly Base Rent or Rent Adjustments attributable to
the New Premises for any such period prior to the New Premises Commencement
Date, and (ii) Landlord shall be obligated to furnish base building services
within the New Premises for any such period prior to the New Premises
Commencement Date.

12.     Termination of Possession of Remainder Premises.

(a)     Tenant’s right to possession of the Remainder Premises shall terminate
as of 11:59 p.m. Chicago time on the day immediately preceding the New Premises
Commencement Date (the “Remainder Premises Termination Date”) as if such date
were set forth in the Lease as the expiration date of the Term of the Lease for
the Remainder Premises.

9

 

(b)     Tenant shall vacate and deliver possession of the Remainder Premises to
Landlord on or before the Remainder Premises Termination Date and deliver the
Remainder Premises to Landlord in clean, good and tenantable condition, ordinary
wear and tear and damage by casualty excepted, free of Tenant’s personal
property, and after removing all telecommunications wiring and cabling located
within or otherwise serving the Remainder Premises (which removal shall be
performed in accordance with the terms of Section 12.01 of the Original Lease).
Notwithstanding anything in the Lease to the contrary, except as provided in the
preceding sentence, Tenant shall not be required to remove any improvements or
alterations in the Remainder Premises in connection with Tenant’s surrender of
same. Any retention of possession by Tenant of all or part of the Remainder
Premises after the Remainder Premises Termination Date shall be deemed a holding
over under Article Thirteen of the Original Lease (as amended by Section 21
below) without consent of Landlord and shall be subject to the terms and
conditions of said Article Thirteen of the Original Lease (as amended by Section
21 below) with respect to such holdover; provided, however, that to the extent
Tenant fails to deliver possession of the Remainder Premises by the Remainder
Premises Termination Date because Tenant’s Work in the New Premises is not
substantially complete, Tenant shall not be deemed in hold over for the first
sixty (60) days following the New Premises Commencement Date, and Tenant shall
pay Base Rent and Rent Adjustments for the Remainder Premises in accordance with
the terms in effect on the day prior to the Remainder Premises Termination Date.

(c)     The termination of possession of the Remainder Premises shall not
terminate any right or obligation of Tenant or Landlord to make an adjustment
for any increase or decrease in Taxes or Operating Expenses as compared to the
estimated amounts used to determine Rent Adjustment Deposits for the calendar
year in which the Remainder Premises Termination Date occurs, or for any prior
calendar year for which such adjustment has not already been made as of the
Remainder Premises Termination Date, pursuant to Article Four of the Original
Lease (and subject to the terms of Section 9 above). Tenant shall remain
responsible for any rent (including any Base Rent and Rent Adjustments), utility
charges or other charges relating to the Remainder Premises which are the
obligation of Tenant under the Lease and which accrue on or prior to the
Remainder Premises Termination Date (all subject, in any event, to the terms of
Section 9 hereinabove).

13.     Right of First Offer. Subject to the provisions hereinafter set forth,
Landlord hereby grants to Tenant the right to lease, on the terms and conditions
hereinafter set forth, each portion of the First Offer Space (as hereinafter
defined) which becomes available for leasing during the First Offer Period (as
hereinafter defined).

(a)     A portion of the First Offer Space shall be deemed to be "available for
leasing" upon the occurrence of the following events.

(i)     the expiration of an Existing Lease (as hereinafter defined) of such
portion of the First Offer Space (including any renewals or extensions thereof
exercised pursuant to options currently set forth therein), provided that such
portion of the First Offer Space is not then subject to a right or option to
lease such space granted in another Existing Lease;

(ii)     if such portion of the First Offer Space is subject to a right or
option granted in another Existing Lease, which right or option is not
exercised, the later to occur of (A) the expiration of such right or option
unexercised and (B) the expiration of the Existing Lease of such portion of the
First Offer Space (including any renewals or extensions thereof exercised
pursuant to options currently set forth therein); or

10

 

(iii)     if such portion of the First Offer Space is subject to a right or
option granted in another Existing Lease, which option is exercised, the
expiration of the term of such other Existing Lease (including any renewals or
extensions thereof exercised pursuant to options currently granted therein) or
any later date on which the term of the demise of such portion of the First
Offer Space created by the exercise of such right or option (including any
renewals or extensions exercised pursuant to options currently granted in such
Existing Lease) expires.

(b)     If Landlord is in serious discussions with a party other than Tenant
concerning a lease and/or an option to lease with respect to any portion of
space on floor 12 (the “12th Floor First Offer Space”) or floor 15 (the “15th
Floor First Offer Space”) of the Building (the 12th Floor First Offer Space and
the 15th Floor First Offer Space, collectively, the "First Offer Space"), which
becomes available for leasing for a term commencing during the First Offer
Period (which shall include, in order to constitute serious discussions,
delivery by Landlord to such party of an initial proposal for the leasing and/or
granting of leasing options relative to such portion of the First Offer Space
and delivery of at least one additional proposal or counter-proposal by such
prospective tenant or by Landlord), and in any event prior to Landlord's
leasing, or granting options to lease, any portion of the First Offer Space for
a term commencing during the First Offer Period, Landlord shall give Tenant
written notice of the location and Rentable Area of such portion of the First
Offer Space (and, if applicable under the first sentence of Section 13(d) below,
the Rentable Area of the “Additional First Offer Space”, as therein described),
the date of commencement of the term of the demise, as reasonably determined by
Landlord, with respect to such portion of the First Offer Space (the "First
Offer Space Delivery Date") (and, if applicable under Section 13(f)(ii) below,
the expiration date of the term of such demise), the ROFO Market Rental Rate (as
defined below) for such portion of the First Offer Space (determined as
hereinafter provided, and including a description of any allowances, rent
abatements and other concessions which are components thereof, as applicable),
and a description of any fixed expansion rights relative to the First Offer
Space being offered to the prospective tenant which would be superior to
Tenant’s first offer rights under this Section 13 (the “Option Rights”) (which
Option Rights shall only be so superior to Tenant’s first offer rights under
this Section 13 as and to the extent described in Section 13(c) below). The
First Offer Space Delivery Date shall not be less than sixty (60) days after the
date such notice is given by Landlord.

(c)     Tenant's right to lease the First Offer Space described in such a notice
from Landlord shall be exercisable by written notice from Tenant to Landlord of
Tenant's election to exercise said right (a "First Offer Exercise Notice") given
not later than five (5) business days after receipt of Landlord's notice, time
being of the essence. If such right is not so exercised, Tenant's right of first
offer shall thereupon terminate as to such portion of the First Offer Space
(“Offered Space”) (except as hereinafter provided in this Section 13(c)), and
Landlord may thereafter lease and release, and/or grant options to lease, such
portion of the First Offer Space without notice to Tenant and free of any right
in Tenant under this Section 13, except as hereinafter provided in this
Section 13(c). If Landlord shall not have leased, or granted fixed expansion
options to lease in substantial accordance with the Option Rights described in
Landlord’s notice under Section 13(b), all or any portion of any 12th Floor
First Offer Space described in Landlord's notice to Tenant given under
Section 13(b) above, within the period ending one hundred eighty (180) days
following the date of Landlord's notice to Tenant regarding such 12th Floor
First Offer Space, then Landlord agrees that it shall not enter into a lease or
grant an option to lease with respect to any such portion of such 12th Floor
First Offer Space without again giving the notice referred to in Section 13(b)
above. In addition, if Landlord enters into a

11

 

lease or grants any options with respect to any such 12th Floor First Offer
Space, then, at the end of such lease (including any renewals thereof exercised
pursuant to renewal options granted therein) and the expiration of all such
other options, Tenant shall again have first offer rights with respect to such
12th Floor First Offer Space under this Section 13, to the extent Landlord again
proposes to lease or grant options to lease any portion thereof for a term
commencing during the First Offer Period. Without limitation of the foregoing,
it is acknowledged that Tenant’s first offer rights with respect to the 15th
Floor First Offer Space constitutes a so-called one-time first offer right only,
and, accordingly, it is understood and agreed that if Tenant fails to exercise
it first offer right hereunder following any notice from Landlord given under
Section 13(b) above with respect to any such 15th Floor First offer Space, then
Tenant's right of first offer shall thereupon terminate as to such portion of
the 15th Floor First Offer Space, and Landlord may thereafter lease and release,
and/or grant options to lease, such portion of the 15th Floor First Offer Space
without notice to Tenant and free of any right in Tenant under this Section 13.

(d)     Tenant may not elect to lease less than the entire area of the First
Offer Space described in a Landlord's notice, and if a third-party lease would
include all or a portion of the First Offer Space together with other space in
the Building which is not First Offer Space (such other space, the “Additional
First Offer Space”), and if Landlord identifies the location and Rentable Area
of such Additional First Offer Space in its notice given to Tenant under Section
13(b) above, then if Tenant elects to exercise its first offer rights hereunder
pursuant to such notice, Tenant must exercise its right not only with respect to
the First Offer Space identified therein, but also with respect to such
“Additional First Offer Space” described therein, and thereupon, following such
exercise by Tenant, the “First Offer Space” for purposes of this Section 13
relative specifically to such exercise, shall include the First Offer Space and
the Additional First Offer Space described in such notice. Without limitation of
the foregoing, and notwithstanding the terms of Section 13(c) above, if Landlord
has included Additional First Offer Space, together with First Offer Space, in
its notice given to Tenant under Section 13(b) above, and if Tenant does not
timely exercise its first offer right hereunder with respect to such First Offer
Space and Additional First Offer Space in accordance with the terms of this
Section 13, then, (A) if Landlord does not thereafter enter into a lease and/or
grant an option to lease for the entire portion of the First Offer Space and
Additional First Offer Space described in such notice within the period ending
one hundred eighty (180) days following the date of delivery of such notice to
Tenant, Landlord agrees that it shall not enter into a lease and/or grant an
option to lease which covers all or any portion of the First Offer Space
described in such notice without again giving the notice referred to in
Section 13(b) above; and (B) if Landlord does so enter into a lease and/or grant
an option to lease for the entire portion of the First Offer Space and
Additional First Offer Space described in such notice (such First Offer Space
described in Landlord’s notice, exclusive of any Additional First Offer Space
described therein, the “Designated First Offer Space”), within the period ending
one hundred eighty (180) days following the date of delivery of such notice to
Tenant, Landlord shall, within thirty (30) days following the date Landlord so
enters into such lease and/or option, designate other space in the Building to
thereupon become substitute “First Offer Space” for all purposes of this Lease,
in lieu of the Designated First Offer Space, which substitute space designated
by Landlord shall be one block of contiguous space and shall be substantially
similar in Rentable Area (plus or minus 5%) to that of the Designated First
Offer Space, and which space so designated by Landlord, together with the
balance of the then First Offer Space located on the previously existing First
Offer Space floor(s) which was not included as part of the Designated First
Offer Space, shall thereupon be deemed the “First Offer Space” hereunder. Any
such space so substituted for the Designated First Offer Space as provided in
the preceding sentence shall be deemed “12th Floor First Offer Space”, to the
extent

12

 

substituted for Designated First Offer Space which was 12th Floor First Offer
Space, or “15th Floor First Offer Space”, to the extent substituted for
Designated First Offer Space which was 15th Floor First Offer Space. The exact
location and configuration of any such substitute First Offer Space as
contemplated by the preceding two sentences shall be made at Landlord’s
discretion, in compliance with the foregoing contiguity and square footage
parameters, and shall be designated in a written notice thereof to Tenant
delivered within the aforedescribed 30-day period. If Landlord’s notice includes
fixed expansion “Option Rights”, then, if Tenant timely exercises its first
offer rights hereunder pursuant to Landlord’s notice for all First Offer Space
described therein, Tenant shall be granted the same expansion Option Rights as
set forth in said notice. In no event may Landlord hereafter grant any “Option
Rights” relative to the First Offer Space, where the resulting term of the
leasing of such space, if the prospective tenant exercises such Option Rights,
would commence during the First Offer Period, and which Option Rights are
superior to Tenant’s first offer rights under this Section 13, unless Tenant has
first had the opportunity to obtain substantially the same such Option Rights
pursuant to and as part of a Landlord notice as described in Section 13(b)
above.. Further, in no event may Landlord grant any Option Rights to any other
tenant which are superior to Tenant’s first offer rights under this Section 13,
unless such Option Rights are granted in conjunction with a direct lease of
other portions of the First Offer Space to such tenant, and then, only if Tenant
first had the opportunity to lease such other portions of the First Offer Space
on the terms and conditions contained in Landlord’s notice given under
Section 13(b) above and, in conjunction therewith, to obtain such Option Rights,
all pursuant to and as part of a Landlord notice described in Section 13(b)
above.

(e)     Unless Landlord otherwise agrees (at its sole discretion), Tenant may
only exercise its right to lease a portion of the First Offer Space, and an
exercise thereof shall only be effective, if at the time of Tenant's exercise of
said right and on the pertinent First Offer Space Commencement Date, the Lease
is in full force and effect and Tenant is not (i) in monetary Default under the
Lease, or (ii) in non-monetary Default under the Lease, and in either event,
such Default is not cured by Tenant in the time and manner described in the
Lease after written notice from Landlord, and (inasmuch as this right of first
offer is intended only for the benefit of the original Tenant named in this
Amendment and its Affiliates) at least two-thirds of the Rentable Area of the
then Premises are occupied by the original Tenant named in this Amendment and/or
one or more permitted Affiliates under Article Ten of the Lease (as amended by
Section 23 below), and said Tenant has not assigned the Lease (other than to a
permitted Affiliate), or sublet greater than one-third of the Rentable Area of
the Premises (other than to one or more permitted Affiliates). Without
limitation of the foregoing, no sublessee or assignee (other than a permitted
Affiliate assignee) shall be entitled to exercise any first offer right
hereunder, and, unless Landlord otherwise agrees (at its sole discretion), no
exercise of any first offer right hereunder by the original Tenant named in this
Amendment or by a permitted Affiliate assignee shall be effective in the event
said Tenant has assigned the Lease (other than a permitted Affiliate assignee)
or subleased all or greater than one-third of the Rentable Area of the Premises
(other than to one or more permitted Affiliates) as of the date Tenant exercises
its first offer rights under this Section 13 or as of the pertinent First Offer
Space Delivery Date. If the original Tenant named in this Amendment has assigned
the Lease to an assignee which is a permitted Affiliate assignee under
Article Ten of the Lease (as amended by Section 23 below), as of the time of
Tenant’s exercise of any first offer rights under this Section 13 or on the
pertinent First Offer Space Commencement Date, then, at Landlord’s option, any
such exercise of the first offer right under this Section 13 and the
corresponding amendment contemplated by Section 13(g) below shall need to be
executed by the original named Tenant in this Amendment and each such permitted
Affiliate assignee in order to be effective for purposes hereof (unless,
however, the

13

 

original named Tenant no longer exists as a separate and distinct entity as a
direct result of the transaction giving rise to the assignment to such permitted
Affiliate, such as is the case of a merger, in which event only the permitted
Affiliate assignee shall be obligated to execute such first offer exercise
notice and lease amendment hereunder). Notwithstanding anything to the contrary,
Landlord shall have the right, at its election, to waive any of the conditions
precedent to Tenant’s valid exercise of its first offer rights under this
Section 13, as such conditions are described above in this Section 13(e),
whereupon Tenant’s prior exercise of such first offer rights shall be valid and
in full force and effect and in all respects. Any such waiver by Landlord must
be in writing in order to be effective for purposes of the preceding sentence.

(f)     If Tenant has validly exercised its right to lease a portion of the
First Offer Space, then effective as of the First Offer Space Delivery Date such
portion of the First Offer Space shall be included in the Premises, subject to
all of the terms, conditions and provisions of the Lease, except that the rent
per square foot of Rentable Area for such portion of the First Offer Space,
including concessions, shall be equal to the ROFO Market Rental Rate (as
hereinafter defined) and Tenant’s obligation to pay rent shall be determined in
accordance with the determination of the ROFO Market Rental Rate. Without
limitation of the foregoing:

(i)     the Rentable Area of the Premises shall be increased by the Rentable
Area of such portion of the First Offer Space (and “Tenant’s Share” shall be
increased accordingly);

(ii)     the term of the demise covering such portion of the First Offer Space
shall commence on the First Offer Space Delivery Date (sometimes also referred
to herein as the “First Offer Space Commencement Date”) (with Tenant’s
obligation to pay rent commencing on the date determined in accordance with the
determination of the ROFO Market Rental Rate) and shall expire simultaneously
with the expiration of the term of the Lease, including any extension or renewal
thereof; provided, however, that if as a result of any fixed expansion rights of
other tenants at the Building granted to other tenants as Option Rights
following Tenant’s waiver of its first offer rights with respect thereto under
Section 13(c) above, Landlord intends to deliver all or any portion of the
applicable First Offer Space to satisfy such fixed expansion rights, then the
term of Tenant’s lease of such First Offer Space shall expire on the expiration
date established by Landlord in its notice relative to such space delivered
under Section 13(b) above, as opposed to expiring on the expiration date of the
term of the Lease; and

(iii)     the First Offer Space shall be rented in its "as is" condition as of
the First Offer Space Delivery (inasmuch as tenant improvement work, allowances,
free-rent during tenant construction periods and other concessions, if any, as
will be reflected in ROFO Market Rental Rate as described in Section 13(j)
below); provided, however, that Landlord shall deliver the First Offer Space
with the base Building systems and window blinds in good working order, and to
the extent window blinds are missing, Landlord shall replace same at Landlord’s
sole cost and expense.

(g)     If Tenant has validly exercised its right to lease a portion of the
First Offer Space, within thirty (30) days after request by either party hereto,
Landlord and Tenant shall enter into a written amendment to the Lease confirming
the terms, conditions and provisions applicable to such portion of the First
Offer Space as determined in accordance herewith.

14

 

(h)     If Tenant has validly exercised its right to lease a portion of the
First Offer Space, Landlord shall use commercially reasonable efforts to deliver
possession of such First Offer Space to Tenant on the pertinent First Offer
Space Delivery Date (including, the filing and diligent prosecution of eviction
proceedings, if necessary, with respect to any holdover tenant therein), but in
the event Landlord should be unable for any reason to do so, then Landlord shall
not be subject to any liability for failure to deliver possession except as
provided below in this Section 13(h). Such failure to deliver possession shall
not affect either the validity of the Lease or the obligations of either
Landlord or Tenant thereunder or be construed to extend the expiration of the
term of the Lease either as to such portion of the First Offer Space or the
balance of the Premises; provided that in such event, the First Offer Space
Delivery Date shall be extended until Landlord is able to deliver possession
(i.e., with any rental abatement periods under Section 13(f)(iii) hereof, as
applicable, being deferred accordingly). Without limitation of the foregoing, in
the event Landlord fails to deliver possession of any portion of the First Offer
Space, which failure continues for ninety (90) days beyond the pertinent First
Offer Space Delivery Date (the "Outside First Offer Space Delivery Date") for
any reason whatsoever (including reasons beyond Landlord's reasonable control),
then Tenant shall have the additional ongoing right, exercised upon thirty (30)
days' written notice thereof to Landlord delivered at any time following such
90-day period and prior to such time as Landlord has tendered the applicable
First Offer Space to Tenant (time being of the essence) and Landlord's failure
to deliver possession of such First Offer Space to Tenant within such 30-day
period, to revoke its earlier exercise of such applicable first offer right,
whereupon the Lease shall continue in full force and effect without regard to
such First Offer Space, and neither party shall have any further rights or
obligations with respect thereto (provided that Landlord shall again give Tenant
a notice under Section 13(b) above, and Tenant shall again have first offer
rights as provided in this Section 13, prior to Landlord leasing or granting
options to lease such First Offer Space which remains available for leasing for
a term commencing during the First Offer Period). If Tenant fails to so revoke
its prior exercise notice within the time periods set forth in the preceding
sentence Tenant shall be deemed to have waived such right, and the remaining
terms of this Section 13(h) shall continue to apply.

(i)     In the event any portion of the First Offer Space is leased to Tenant
other than pursuant to the right of first offer described herein, such portion
of the First Offer Space shall thereupon be deleted from the First Offer Space.
Tenant's right to lease any particular portion of the First Offer Space is
expressly subject and subordinate to any rights or options to lease such portion
of the First Offer Space granted in any lease of such First Offer Space or other
space at the Building (i) existing as of the date hereof or (ii) entered into by
Landlord and a third party following notice to Tenant in accordance with this
Section 13 and Tenant's failure to lease such space pursuant to this Section 13
(as such lease may be amended from time to time), and to Landlord's right to
extend or renew the lease of any tenant occupying any portion of the First Offer
Space pursuant to a renewal or extension option contained in such tenant's
lease.

(j)     As used herein, the following terms shall have the following meanings:

(i)     the term "First Offer Period" shall mean the period commencing with the
date hereof and continuing through the end of the Extension Period hereunder;
provided, however, that the First Offer Period shall not include the last two
(2) years of the Extension Period;

15

 

(ii)     the term "Existing Lease" shall mean a lease of any space in the
Building in effect as of the date hereof, as amended from time to time
(including extensions or renewals thereof exercised pursuant to options granted
therein), whether or not the term of such lease has yet commenced; provided,
however, that with respect specifically to any substitute First Offer Space
substituted by Landlord in lieu of the Designated First Offer Space pursuant to
Section 13(d) above, the term “Existing Lease” shall mean any lease of space in
the Building in effect as of the date Landlord delivers its notice to Tenant
under said Section 13(d) designating such substitute First Offer Space, as
amended from time to time (including extensions or renewals thereof exercised
pursuant to options granted therein), whether or not the term of such lease has
then yet commenced;

(iii)     the term "ROFO Market Rental Rate" per square foot of Rentable Area
shall mean (i) the annual rate of net rent being accepted by Landlord and
comparable landlords of comparable buildings in downtown Chicago, Illinois for
new and renewal transactions relating to leases of comparable previously
improved office space in comparable office buildings in downtown Chicago,
Illinois (taking into consideration the duration of the terms for which such
space is being leased, location and/or floor level within the applicable
buildings, size of the applicable space, when the applicable rate first becomes
effective, quality, condition and location of the applicable buildings and the
applicable space, improvement allowances, rental concessions, brokerage
commissions, and other comparable factors) and reflecting (i.e., reduced, if
applicable, to reflect any prevailing concessions which are not being provided
to Tenant in kind) prevailing concessions such as, but not limited to, rental
concessions, tenant improvement work, allowances, time for construction of
tenant improvements, etc.) for terms commencing on or about the First Offer
Space Delivery Date, plus (ii) additional components of the ROFO Market Rental
Rate reasonably determined by Landlord, which may include, among the other then
prevailing components of rent, periodic adjustments or additions to a fixed rent
based on a share of real estate taxes and other expenses (such as Rent
Adjustments), and which may also include a market-level security deposit based
upon security deposits then being imposed upon other tenants in downtown
Chicago, Illinois, having comparable concession packages and being of comparable
credit worthiness as that of Tenant at the time ROFO Market Rental Rate is being
determined. Completed lease transactions at the Building may be used by Landlord
and thereupon have preferential value as an indication of the ROFO Market Rental
Rate.

(k)     Without limiting the required time frame for Tenant’s exercise of its
first offer right, as set forth in Section 13(c) above, Tenant shall have ten
(10) business days after receipt of Landlord’s notice given under Section 13(b)
(herein, “Tenant’s ROFO Review Period”) within which to accept, in writing,
Landlord’s determination of ROFO Market Rental Rate set forth therein. In the
event Tenant fails to accept Landlord’s determination, and if Landlord and
Tenant thereupon fail to agree upon the ROFO Market Rental Rate within ten (10)
business days following the Tenant’s ROFO Review Period, then, provided that
Tenant has theretofore exercised the applicable first offer right for which ROFO
Market Rental Rate is being determined, such dispute regarding the ROFO Market
Rental Rate shall be determined in accordance with the same arbitration process
as described in the second paragraph of Section 16 below relative to disputes
over “Market Rental Rate” thereunder (and, for such purposes, all references in
said second paragraph of Section 16 to the term “Market Rental Rate” shall be
deemed a reference to the “ROFO Market Rental Rate” being determined under this
Section 13, and, further, for such purposes, the last day of the Tenant’s ROFO
Review Period hereunder

16

 

shall be deemed the “Arbitration Eligibility Date” as used in said paragraph).
Without limitation of the foregoing, it is understood and agreed that, if no
determination of ROFO Market Rental Rate is made prior to the applicable First
Offer Space Commencement Date, then Landlord’s determination shall be used until
the arbitration process is completed (and if Tenant’s determination is later
selected, Landlord shall promptly refund any overpayments to Tenant).

(l)     Tenant’s first offer rights under this Section 13 are expressly subject
to the terms of Section 17(g) below.

14.     First Renewal Option. Subject to the provisions hereinafter set forth,
Landlord hereby grants to Tenant an option to extend the term of the Lease for
all of the then Premises, on the same terms, conditions and provisions as
contained in the Lease, except as otherwise provided herein, for one period of
five (5) years (the "First Renewal Period") after the expiration of the
Extension Period, which First Renewal Period shall commence on October 1, 2024
(the "First Renewal Period Commencement Date") and end on September 30, 2029.

(a)     Said option shall be exercisable by written notice from Tenant to
Landlord of Tenant's election to exercise said option given not later than the
date which is fifteen (15) months prior to the First Renewal Period Commencement
Date, time being of the essence. If Tenant's option is not so exercised, said
option shall thereupon expire.

(b)     Unless Landlord otherwise agrees (at its sole discretion), Tenant may
only exercise said option, and an exercise thereof shall only be effective, if
at the time of Tenant's exercise of said option and on the First Renewal Period
Commencement Date, the Lease is in full force and effect and Tenant is not
(i) in monetary Default under the Lease or (ii) in non-monetary Default under
the Lease, and in either event, such Default is not cured by Tenant in the time
and manner set forth in the Lease after written notice from Landlord. No
sublessee or assignee (other than a permitted Affiliate assignee) shall be
entitled to exercise said option. In the event of an assignment to a permitted
Affiliate assignee under Article Ten of the Lease (as amended by Section 23
below) as of the time of Tenant’s exercise of said option under this Section 14
or as of the First Renewal Period Commencement date, then, at Landlord’s
election, any exercise of said option under this Section 14 and the amendment
contemplated by Section 14(d) must be signed by both the original named Tenant
and each such permitted Affiliate assignee in order to be effective (unless,
however, the original named Tenant no longer exists as a separate and distinct
entity as a direct result of the transaction giving rise to the assignment to
such permitted Affiliate assignee, such as is the case of a merger, in which
event only the permitted Affiliate assignee shall be obligated to execute such
renewal exercise notice and amendment hereunder). Notwithstanding anything
herein to the contrary, Landlord shall have the right, at its election, to waive
any of the conditions precedent to Tenant's valid exercise of its renewal rights
under this Paragraph 9, as such conditions are described above in this
Paragraph 9(b), whereupon Tenant's prior exercise of such renewal rights shall
be valid and in full force and effect in all respects. Any such waiver by
Landlord must be in writing to be effective for purposes of the preceding
sentence.

(c)     Rent per square foot of Rentable Area of the Premises payable during the
First Renewal Period with respect to all space included in the Premises as of
the First Renewal Period Commencement Date, as well as corresponding
concessions, shall be equal to the Market Rental Rate (as hereinafter defined).
Landlord shall give Tenant written notice of Landlord’s good faith determination
of the Market Rental Rate (including concessions) (“Landlord’s Determination”)

17

 

within thirty (30) days following Tenant's request therefor, provided that
Tenant’s written request shall be given no earlier than eighteen (18) months
prior to the First Renewal Period Commencement Date; provided, however, that if
Tenant has not requested same prior to the date that is thirteen (13) months
prior to the First Renewal Period Commencement Date, and if Tenant has then
exercised its option under this Section 14, Landlord shall provide Tenant with
Landlord’s Determination no later than the date that is twelve (12) months prior
to the First Renewal Period Commencement Date.

(d)     If Tenant has validly exercised said renewal option, then within thirty
(30) days after the request of either party and final determination of the
Market Rental Rate, Landlord and Tenant shall enter into a written amendment to
the Lease confirming the terms, conditions and provisions applicable to the
First Renewal Period as determined in accordance herewith, with such revisions
to the rental provisions of the Lease as may be necessary to conform such
provisions to the Market Rental Rate.

15.     Second Renewal Option. Subject to the provisions hereinafter set forth,
if Tenant has validly exercised its first renewal option under Section 14 above,
then Landlord hereby grants to Tenant an additional option to extend the term of
the Lease for all of the then Premises, on the same terms, conditions and
provisions as contained in the Lease, except as otherwise provided herein, for
one additional period of five (5) years (the "Second Renewal Period") after the
expiration of the First Renewal Period, which Second Renewal Period shall
commence on October 1, 2029 (the "Second Renewal Period Commencement Date") and
end on September 30, 2034.

(a)     Said option shall be exercisable by written notice from Tenant to
Landlord of Tenant's election to exercise said option given not later than the
date which is fifteen (15) months prior to the Second Renewal Period
Commencement Date, time being of the essence. If Tenant's option is not so
exercised, said option shall thereupon expire.

(b)     Unless Landlord otherwise agrees (at its sole discretion), Tenant may
only exercise said option, and an exercise thereof shall only be effective, if
at the time of Tenant's exercise of said option and on the Second Renewal Period
Commencement Date, the Lease is in full force and effect and Tenant is not
(i) in monetary Default under the Lease or (ii) in non-monetary Default under
the Lease, and in either event, such Default is not cured by Tenant in the time
and manner set forth in the Lease after written notice from Landlord. No
sublessee or assignee (other than a permitted Affiliate assignee) shall be
entitled to exercise said option. In the event of an assignment to a permitted
Affiliate assignee under Article Ten of the Lease (as amended by Section 23
below) as of the time of Tenant’s exercise of said option under this Section 15
or as of the Second Renewal Period Commencement date, then, at Landlord’s
election, any exercise of said option under this Section 15 and the amendment
contemplated by Section 15(d) must be signed by both the original named Tenant
and each such permitted Affiliate assignee in order to be effective (unless,
however, the original named Tenant no longer exists as a separate and distinct
entity as a direct result of the transaction giving rise to the assignment to
such permitted Affiliate assignee, such as is the case of a merger, in which
event only the permitted Affiliate assignee shall be obligated to execute such
renewal exercise notice and amendment hereunder). Notwithstanding anything
herein to the contrary, Landlord shall have the right, at its election, to waive
any of the conditions precedent to Tenant's valid exercise of its renewal rights
under this Section 15, as such conditions are described above in this Section
15(b), whereupon Tenant's prior exercise of such renewal rights shall be valid
and in full force and effect in all respects. Any such waiver by Landlord must
be in writing to be effective for purposes of the preceding sentence.

18

 

(c)     Rent per square foot of Rentable Area of the Premises payable during the
Second Renewal Period with respect to all space included in the Premises as of
the Second Renewal Period Commencement Date, as well as corresponding
concessions, shall be equal to the Market Rental Rate (as hereinafter defined).
Landlord shall give Tenant written notice of Landlord’s good faith determination
of the Market Rental Rate (including concessions) (“Landlord’s Determination”)
within thirty (30) days following Tenant's request therefor, provided that
Tenant’s written request shall be given no earlier than eighteen (18) months
prior to the Second Renewal Period Commencement Date; provided, however, that if
Tenant has not requested same prior to the date that is thirteen (13) months
prior to the Second Renewal Period Commencement Date, and if Tenant has then
exercised its option under this Section 15, Landlord shall provide Tenant with
Landlord’s Determination no later than the date that is twelve (12) months prior
to the Second Renewal Period Commencement Date.

(d)     If Tenant has validly exercised said renewal option, then within thirty
(30) days after the request of either party and final determination of the
Market Rental Rate, Landlord and Tenant shall enter into a written amendment to
the Lease confirming the terms, conditions and provisions applicable to the
Second Renewal Period as determined in accordance herewith, with such revisions
to the rental provisions of the Lease as may be necessary to conform such
provisions to the Market Rental Rate.

(e)     Tenant shall have no right to renew or extend the term of the Lease
beyond the Second Renewal Period hereunder.

16.     Market Rental Rate. As used herein, the term "Market Rental Rate" per
square foot of Rentable Area shall mean (i) the annual rate of net rent being
accepted by Landlord and comparable landlords of comparable buildings in
downtown Chicago, Illinois for new and renewal transactions relating to leases
of comparable previously improved office space in comparable office buildings in
downtown Chicago, Illinois (taking into consideration the duration of the terms
for which such space is being leased, location and/or floor level within the
applicable buildings, size of the applicable space, when the applicable rate
becomes effective, quality, condition and location of the applicable buildings
and the applicable space, improvement allowances, rental concessions, brokerage
commissions, and other comparable factors) and reflecting (i.e., reduced, if
applicable, to reflect any prevailing concessions which are not being provided
to Tenant in kind) prevailing concessions such as, but not limited to, rental
concessions, tenant improvement work, allowances, time for construction of
tenant improvements, etc.) (as the case may be) for lease terms commencing on or
about the First Renewal Period Commencement Date or Second Renewal Period
Commencement Date (as the case may be), plus (ii) additional components of the
Market Rental Rate reasonably determined by Landlord, which may include, among
the other then prevailing components of rent, periodic adjustments or additions
to a fixed rent based on a share of real estate taxes and other expenses (such
as Rent Adjustments), and which may also include a market-level security deposit
based upon security deposits then being imposed upon tenants at other comparable
first class office buildings in downtown Chicago, Illinois having comparable
concession packages and being of comparable credit-worthiness as that of Tenant
at the time Market Rental Rate is being determined. Completed lease or lease
renewal transactions at the Building may be used by Landlord and thereupon have
preferential value as an indication of the Market Rental Rate.

19

 

Tenant shall have thirty (30) days (“Tenant’s Review Period”) after receipt of
Landlord’s Determination within which to accept Landlord’s Determination in
writing. In the event Tenant fails to accept Landlord’s Determination, Landlord
and Tenant shall attempt to agree upon such Market Rental Rate, using their good
faith efforts. If Landlord and Tenant fail to reach agreement on the Market
Rental Rate within the later to occur of (i) fifteen (15) days following
Tenant’s Review Period, or (ii) the date Tenant exercises the applicable option
for which Market Rental Rate is being determined (such later date, the
“Arbitration Eligibility Date”), then, provided that Tenant has theretofore
exercised its option for which Market Rental Rate is being determined, such
dispute shall be determined by arbitration as hereinafter provided (it being
understood and agreed that the binding arbitration process described in this
Section 16 may only commence if and to the extent Tenant has validly exercised
its option for which Market Rental Rate is being so determined). If Market
Rental Rate is being determined based on an arbitration process, as described in
the preceding sentence, then, within ten (10) business days after the
Arbitration Eligibility Date, Landlord and Tenant will each select an arbitrator
who shall be disinterested and shall be a person that has been actively engaged
in the development or leasing of Class A office buildings in the downtown
Chicago area for a period not less than seven (7) years immediately preceding
his or her appointment. If a party fails to timely select an arbitrator, which
failure continues for five (5) business days after written notice thereof from
the other, then the arbitrator timely selected shall be the sole arbitrator.
Within five (5) business days after the selection of both arbitrators, Landlord
and Tenant shall each simultaneously submit to the arbitrators a determination
of Market Rental Rate with such supporting materials as they deem appropriate
("Market Rate Supporting Materials"). (If no submittal is made by a party, that
party shall be deemed to have submitted its original determination.) The
arbitrators shall be directed to select, within fifteen (15) business days after
the receipt of such submittals, from the two determinations submitted by
Landlord and Tenant the one that is closer to the Market Rental Rate as
determined by the arbitrators, and said selection shall thereafter be deemed the
Market Rental Rate. If the two arbitrators so appointed fail to agree, within
such 15-business day period, as to which of the determinations submitted by
Landlord and Tenant is closer to the actual Market Rental Rate, the two
arbitrators shall, within ten (10) business days thereafter, appoint a third
arbitrator, using the criteria described above, to decide upon which of the two
determinations submitted is closest to the actual Market Rental Rate. In the
event the two arbitrators are not able to so agree upon a third arbitrator
within such ten (10) business day period, then either party may request that the
third arbitrator be appointed by the American Arbitration Association, using the
criteria described above. The third arbitrator shall be directed to select,
within ten (10) business days after his or her appointment, from the two
determinations submitted by the parties the one that is closer to the Market
Rental Rate as determined by the third arbitrator, and that selection shall
thereafter be deemed the Market Rental Rate. The cost of each arbitrator
designated by Landlord or Tenant shall be paid for by the party so designating
each such respective arbitrator, and the cost of any third arbitrator in the
foregoing arbitration process shall be borne by the losing party. The
determination made by the two arbitrators or the third arbitrator, as the case
may be, will be final and binding upon Landlord and Tenant, and will not be
subject to reconsideration by the two arbitrators or the third arbitrator, as
the case may be, or to review, appeal, or challenge in any court. The
determination made by the two arbitrators or the third arbitrator, as the case
may be, will have the same force and effect as if a court of final resort had
entered a final and binding and unappealable judgment enforcing that
determination, and the determination will be an enforceable term of the Lease.
If no determination is made prior to the date for commencement of payment of
rent for which Market Rental Rate must be determined, then Landlord's
determination shall be used until the arbitration process is completed. If
Tenant's determination is later selected, Landlord shall promptly refund any
overpayments to Tenant.

20

 

17.     Partial /Full Termination Of Lease.

(a)     Tenant may elect to terminate the Lease with respect to either (i) one
(1) full floor of the New Premises described herein, or (ii) the entire then
Premises (which election as to the space described in either clauses (i) or (ii)
above shall be made by Tenant as hereinafter provided) (in either case, the
"Termination Premises") by notice of such termination election given by Tenant
to Landlord, in writing no later than July 1, 2020 (time being of the essence).
Tenant’s exercise notice shall specify the Termination Premises. If Tenant fails
to so timely and validly exercise its termination right as provided above in
this Section 17, then such right shall thereupon terminate, and this Section 17
shall be null and void. If Tenant so timely and validly exercises its
termination option, then, the lease of the Termination Premises shall terminate
as of September 30, 2021 (the “Termination Date”) as though the Lease had
expired by lapse of time on the Termination Date with respect to the Termination
Premises (it being understood and agreed that if Tenant has elected the entire
then Premises as the Termination Premises, as provided in subclause (ii) above,
then the entire Lease shall terminate as of the Termination Date, as though the
Lease had expired by lapse of time on the Termination Date). From and after the
Termination Date, the remainder of the Premises (if any) (the “Remainder Leased
Premises”) shall be deemed to be the leased Premises under the Lease.

(b)     Tenant shall vacate and deliver possession of the Termination Premises
to Landlord in the manner set forth in, and in the condition required by, the
Lease, as amended by this Amendment, for surrender of the Premises, on or before
the Termination Date. Any retention of possession by Tenant of all or part of
the Termination Premises after the Termination Date shall be deemed a holding
over under Article Thirteen of the Original Lease (as amended by Section 21
below) without consent of Landlord, and shall be subject to the terms and
conditions of said Article Thirteen of the Original Lease (as amended by Section
21 below) with respect to such holdover.

(c)     In the event Tenant has elected to terminate one floor of the New
Premises pursuant to subclause (i) under Section 17(a) above, then effective as
of the Termination Date, Monthly Base Rent provided to be paid under the Lease
for the Remainder Leased Premises shall be reduced for the remainder of the
Lease term based on the Monthly Base Rent applicable to the Termination Premises
as set forth in Section 8 above. Rent Adjustments for the calendar year which
includes the Termination Date shall be calculated separately for the Termination
Premises and the Remainder Leased Premises as follows:

(i)     Rent Adjustments attributable to the Termination Premises shall be
prorated pursuant to Article Four of the Original Lease (as amended by Section 9
above) for the calendar year which includes the Termination Date as though the
Lease will terminate on the Termination Date. Tenant’s Share attributable to the
Termination Premises for said calendar year shall be computed pursuant to the
definition of "Tenant's Share" set forth in Section 1.03(37) of the Original
Lease, using as the numerator of the ratio described therein the Rentable Area
of the Termination Premises.

(ii)     Tenant's Share with respect to the Remainder Leased Premises for such
calendar year and for the remainder of the term thereafter shall be computed
pursuant to the definition of "Tenant's Proportionate Share" set forth in
Section 1.03(37), of the Original Lease, using as the numerator of the ratio
described therein the total Rentable Area of the Remainder Leased Premises.

21

 

(d)     In the event Tenant exercises its option to terminate as provided in
this Section 17, then, notwithstanding anything contained in this Section 17 to
the contrary, Tenant shall pay Landlord one-half of the Termination Premises
Termination Fee (as hereinafter defined) with respect to the Termination
Premises on or before the date delivers its written termination notice under
this Paragraph 17, and Tenant shall pay the remaining one-half of said
Termination Premises Termination Fee on or before the Termination Date. The
foregoing payments shall (at Landlord’s option) be an express condition of the
effectiveness of Tenant’s early termination election hereunder. Payment of the
Termination Premises Termination Fee shall be made in cash or by certified or
cashier’s check or wire transfer of same day funds. For purposes hereof, the
term "Termination Premises Termination Fee" shall mean an amount equal to the
sum of (A) with respect to the New Premises, (i) $2,448,595.00, in the event the
Termination Premises includes the entire New Premises, or (ii) $1,224,297.50, if
Tenant has elected to have the Termination Premises consist of one full floor of
the New Premises as permitted hereunder, plus (B) with respect to any First
Offer Space included as part of the Premises at the time Tenant exercises its
termination option hereunder, and in the event Tenant elects to terminate the
entire Lease as permitted hereunder, then an amount equal to the Unamortized
Additional Space Cost Allocation. For purposes hereof, the term “Unamortized
Additional Space Costs” shall mean an amount calculated with respect to each
portion of First Offer Space then included in the Premises, by determining the
outstanding principal balance of a loan as of the Termination Date, which loan
has (A) an original principal balance equal to the amount of all tenant
improvement costs, allowances, rental abatements, and brokerage commissions
given or incurred by Landlord hereunder or in connection with such First Offer
Space, (B) an interest rate of ten percent (10%) per annum, (C) a term and full
amortization period equal to the scheduled initial term of the Lease (as
extended under Paragraph 3 hereof) (i.e., meaning from and after the rent
commencement date for such First Offer Space, following any upfront rental
abatement periods, and through the expiration of Extension Period), and
(D) payments of principal and interest made in equal monthly installments, with
interest paid in arrears, and assuming that the first payment was made as of the
rent commencement date for such First Offer Space.

(e)     Tenant may not, unless Landlord otherwise agrees, exercise such right to
terminate the Lease with respect to the Termination Premises, as provided in
this Section 17, and, unless Landlord otherwise agrees, no such exercise shall
be effective, at any time that Tenant is (i) in monetary Default under the
Lease; or (ii) in non-monetary Default under the Lease, which Default, in either
event, is not cured by Tenant in the time and manner set forth in the Lease
after written notice from Landlord. Further, no termination hereunder shall be
effective if Tenant fails to pay any applicable portion of the termination fee
when due under this Section 17 (unless Landlord otherwise agrees). Any notice to
terminate shall be irrevocable once given.

(f)     If Tenant exercises its option to terminate under this Section 17,
unless Landlord otherwise agrees, Tenant shall represent and warrant to Landlord
that the following shall be true on the Termination Date (which representation
and warranty shall, at Landlord’s option, be a condition to the effectiveness of
such termination right of Tenant):

(i)     The original named Tenant under this Amendment or a permitted Affiliate
assignee under Article Ten of the Lease owns and holds the entire interest of
Tenant under the Lease;

(ii)     There shall exist no subleases or assignments, or other encumbrances
granted or created by Tenant, affecting the Termination Premises which shall
survive the Termination Date; and

22

 

(iii)     No work shall have been performed by Tenant at the Termination
Premises that has not been fully paid for prior to the Termination Date and that
is of a nature which could give rise to a mechanics' lien or other claims
against the Termination Premises, the Building and/or Landlord.

(g)     In the event Tenant exercises its first offer right at any time after
July 1, 2019 under Section 13 above with respect to greater than 5,000 square
feet of Rentable Area, then, notwithstanding anything herein to the contrary,
Tenant shall no longer have any termination rights under this Section 17, and
this Section 17 shall be deemed null and void. Further, if Tenant exercises its
termination right under this Section 17, then Tenant shall have no further first
offer rights under Section 13 above, notwithstanding anything in this Amendment
to the contrary, and said Section 13 shall thereafter become null and void.

(h)     In the event Tenant validly exercises its termination option hereunder
with respect to the entire then Premises, as permitted hereunder, then, without
limitation of (and subject to) the terms and conditions set forth in this
Section 17, effective as of the Termination Date, this Lease shall be deemed to
have terminated, as if such date was the stated expiration date of the Term of
the Lease.

18.     Inapplicable Provisions. All terms of the Lease, if any, pertaining to
Landlord’s obligation to fund any tenant improvement allowance proceeds, other
than the terms of the New Premises Workletter attached hereto regarding the
"Allowance",” as therein described, are hereby deemed null and void (it being
understood that the only remaining allowance obligations of Landlord under the
Lease relate to the "Allowance" required of Landlord pursuant to the New
Premises Workletter attached hereto). Further, all terms of the Lease pertaining
to Landlord’s obligation to perform any tenant improvement work shall no longer
apply, and are hereby null and void (provided that the foregoing shall not limit
Landlord’s on-going maintenance and repair obligations as expressly set forth in
the Lease, or Landlord’s obligation to perform the “Work” as provided in this
Amendment). Further, Article 21 of the Original Lease (entitled, “Relocation of
Tenant”) and the terms of Sections 8, 9, 10, 11, 12, 21 and 22 of the Third
Amendment (entitled, respectively, “Right of First Offer”; “First Renewal
Option”; “Second Renewal Option”; “Market Rental Rate”; Partial Termination Of
Lease”; “Competitors”; and “Existing Lease Allowance”) are each hereby deleted
and deemed null and void.

19.     Allowance-Offset Rights. If Landlord has defaulted in its obligation to
disburse the “Allowance” (as defined in the New Premises Workletter), in any
such case as and when required under the New Premises Workletter (herein, in any
such case, a “Concession Monetary Default”), which Concession Monetary Default
continues for a period of ten (10) business days after written notice thereof
from Tenant to Landlord and to any mortgagee with which Tenant has executed an
“SNDA”, as described in Section 28 below, then Tenant shall have the right to
remedy such Concession Monetary Default by disbursing the applicable amount so
in default from Tenant’s own funds, for payment of items for which such payment
from Landlord would have otherwise been applied as described in the New Premises
Workletter, and by thereafter deducting such Concession Monetary Default amounts
so in default and so disbursed by Tenant, together with interest thereon as
provided herein, from Base Rent thereafter becoming due hereunder until (a) such
amount expended by Tenant, together with (b) interest on the unapplied balance
thereof from time to time, accruing at an annual rate equal to the Default Rate
in effect from time to time, has been fully offset against Base Rent due from
time to time hereunder. Notwithstanding the foregoing, if Landlord or any
mortgagee (with which Tenant has executed an

23

 

SNDA), in good faith, notifies Tenant in writing within ten (10) business days
after receipt of Tenant’s notice described above, that Landlord or such
mortgagee contests Tenant’s assertion that Landlord has committed a Concession
Monetary Default hereunder and states in reasonable detail the basis for its
contest, then, in such case, Tenant shall not have the right to offset any
amounts from Base Rent coming due under the Lease in accordance with the
foregoing unless and until the issue of whether Landlord has committed a
Concession Monetary Default has been finally resolved in Tenant’s favor in a
binding arbitration proceeding (i.e., if the parties mutually agree, at their
discretion, to have the dispute resolved by such binding arbitration) or by
mutual agreement or by a court of competent jurisdiction. The remedy available
to Tenant under this Section 19 shall be in addition to any other rights or
remedies available to Tenant on account of any such Concession Monetary Default
which is not cured within applicable cure periods provided in the Lease.
Tenant’s election not to send a notice of Concession Monetary Default to
Landlord and any mortgagee in accordance with this Section 19 shall not relieve
Landlord from its obligation to pay the Allowance.

20.     Parking. Effective as of July 1, 2012, Section 17 of the Third Amendment
(entitled, “Parking”) is hereby amended to delete the first two sentences
thereof and to replace the same with the following:

“During the period from and after July 1, 2012 and thereafter during the balance
of the Term of the Lease, Tenant shall be entitled to have up to eighteen (18)
cars parked in the garage below the concourse level of the Building (the
"Parking Spaces"), all subject to the terms and conditions, including parking
rules and regulations, applicable from time to time to parking in the garage. In
addition, if Tenant does not elect to utilize all eighteen (18) of said Parking
Spaces from and after July 1, 2012, then Tenant shall have the right, exercised
by written notice thereof to Landlord given on or before August 1, 2013 (time
being of the essence), to use up to the balance of such aforedescribed eighteen
(18) Parking Spaces, which were not so initially being used by Tenant as of July
1, 2012, all subject to the terms and conditions, including parking rules and
regulations, applicable from time to time to parking in the garage.”

21.     Holdover. Section 20 of the Third Amendment (entitled, “Holdover Rent”)
is hereby amended by deleting the language added to Article Thirteen of the
Original Lease thereunder, and by substituting the following language therefor:

“In addition to and without limiting any other rights and remedies which
Landlord may have on account of such holding over by Tenant, Tenant shall
indemnify Landlord from and against any and all actual damages suffered by
Landlord on account of such holding over by Tenant, including any damages and
claims by tenants entitled to future possession, subject to the further
conditions set forth in this Article Thirteen. Upon Tenant's written request,
made at any time within the last nine (9) months of the Term, Landlord shall
notify Tenant, within five (5) business days after Landlord’s receipt of such
written request, of any then current or proposed leasing agreements relative to
the Premises (or any portion thereof) for a term commencing following the
termination of this Lease, which may give rise to indemnification obligations of
Tenant pursuant to this Article Thirteen (the “Affected Agreements”). Tenant
shall not be obligated to indemnify Landlord for Landlord’s consequential
damages unless (i) such holdover continues for more than thirty (30) days, and
(ii) Landlord has given Tenant not less than thirty (30) days’ prior notice of
any potential Affected Agreements that may give rise to such indemnification
obligations of Tenant. No occupancy by Tenant after the expiration or other
termination of this Lease shall be construed to extend the Term, and Tenant’s
continued occupancy of the Premises shall be as a tenancy at sufferance. The
provisions of this Article Thirteen shall not be deemed to limit or constitute a
waiver of any rights or remedies of Landlord as provided herein or at law or
equity.”

24

 

22.     Injunctive Relief; Rent Abatement. If Landlord is in default in its
obligations to perform any maintenance, repairs, cleaning or security services
as and when required under the Lease, as amended by this Amendment, which
default continues for a period of thirty (30) days after written notice thereof
from Tenant (which 30-day period shall be extended for such period as is
reasonable under the circumstances, so long as Landlord commences to cure within
said thirty (30) day period and is diligently pursuing the cure of such
default), then Tenant shall have the right to pursue injunctive relief (i.e.,
specific performance) to compel Landlord to comply, all to the fullest extent
permitted by law. In addition, if Landlord is in default in its obligations to
perform any maintenance or repairs as and when required under the Lease, as
amended by this Amendment, and Landlord’s failure renders all or any portion of
the Premises untenantable for more than five (5) business days (and Tenant
ceases to conduct business in such portion of the Premises as a result thereof),
Tenant’s obligation to pay Rent shall be proportionately abated (based on the
Rentable Area of the portion of the Premises rendered so untenantable)
commencing as of the sixth (6th) business day and continuing until said repairs
and maintenance are completed such that the Premises (or portion thereof) is no
longer untenantable (or until such portion of the Premises is again occupied by
Tenant for the conduct of business, if earlier).

23.     Assignment and Subletting.

(a)     The following language is hereby added at the end of the first sentence
of Section 1.03(1) of the Original Lease: “, any successor to Tenant by merger,
consolidation or operation of law, or any person or entity to whom all or
substantially all of Tenant’s assets are conveyed.”

(b)     The following language is hereby added as Section 10.01(f) of the
Original Lease:

“(f)     Notwithstanding the foregoing, it is agreed that Tenant may permit up
to twenty-five percent (25%) of the overall Rentable Area of the Premises, in
the aggregate, to be occupied (which permission to occupy may but need not be in
writing, and which permission under this sentence shall constitute a sublease,
if Tenant so elects, or shall otherwise be deemed a license only, and, in either
such case, shall terminate upon any termination of this Lease or Tenant's right
to possession hereunder) by any parties with whom Tenant has independent ongoing
business relationships (any such permitted occupants under this sentence being
referred to as “Other Permitted Occupants”) and Landlord's consent shall not be
required for any such sublease or license to an Other Permitted Occupant and
Landlord shall not otherwise collect any excess rent under Section 10.03 below
as a result of such sublet or license to an Other Permitted Occupant, all as
long as (i) Tenant gives reasonable prior or subsequent notice to Landlord of
such sublease or license transaction, and (ii) such use of the Premises by the
Other Permitted Occupant shall comply with all requirements otherwise set forth
in this Lease relative to permitted use of the Premises hereunder and there
shall be no separate demising or separate entrances in connection with the space
so occupied by Other Permitted Occupants, and (iii) no such sublease or license
rights shall be entered into or otherwise permitted pursuant to this sentence if
such sublease or license would, at the time of such sublease or license, cause
the aggregate Rentable Area of the Premises which are subject to all such
subleases and licenses to Other Permitted Occupants entered into pursuant to
this sentence, to exceed twenty-five percent (25%) of the then overall Rentable
Area of the Premises, (iv) such sublease or license shall terminate, in any
event, on or before the expiration or earlier termination of the Term hereof or
of Tenant’s right to possession of the Premises hereunder and (v) the terms of
Section 10.04 below regarding the continued liability of the "Tenant" entering
into such sublease or license and the other terms set forth therein shall
apply.”

25

 

24.     Surrender. At the time Tenant requests Landlord’s consent to any Tenant
Alterations (including, without limitation, any "Tenant's Work") at the New
Premises, Landlord shall notify Tenant if Landlord will require removal of any
such item or items included as part of said Tenant Alterations at the end of the
Term (or of tenant’s right to possession of the subject Premises under the
Lease) (which removal requirement shall only be imposed by Landlord if Landlord,
in its good faith judgment, determines that such item or items would be
excessively costly or hazardous to remove or that such item or items are not
customary for office tenant usage at comparable Class A office buildings in
downtown Chicago, Illinois). Landlord's failure to advise Tenant, as part of its
consent process, that a given Tenant Alteration is required to be removed upon
expiration or earlier termination of this Lease or Tenant's right to possession
hereunder, shall be construed to mean that Tenant need not so remove same and
such determination shall be binding on Landlord at expiration or termination of
the Lease (or of Tenant’s right to possession of the subject Premises under the
Lease). Notwithstanding anything herein to the contrary, Tenant shall not be
obligated at any time to remove any tenant improvements located within the New
Premises as of Landlord’s delivery of possession of such New Premises to Tenant
on the New Premises Turnover Date. Further, in no event shall Tenant be required
at any time to remove any electrical, cabling or voice/data wiring installed at
the New Premises.

25.     Audit. In no event shall any representative engaged by Tenant to examine
or audit Landlord’s books and records under Section 4.03 of the Original Lease
be engaged on a contingent fee basis.

26.     Environmental Matters. Landlord shall comply with all applicable
Environmental Laws (as defined in the Original Lease) pertaining to the common
areas of the Building, or otherwise relating to Landlord's performance of any
maintenance or repair obligations imposed upon Landlord under the Lease, and
(B) Landlord shall be responsible, within a reasonable time frame based on the
circumstances, for the remediation or other compliance work (herein, "Turnover
Noncompliance Work") required on account of the New Premises not complying, as
of the delivery of the New Premises to Tenant on the New Premises Turnover Date,
with any applicable Environmental Laws in effect as of the New Premises Turnover
Date. For purposes of this Section 26, it is understood and agreed that
(i) except for costs of Turnover Noncompliance Work (which shall be at no cost
to Tenant and not deducted from the Allowance), any costs incurred by Landlord
relative to such compliance activities under this Section 26 may be included as
part of "Operating Expenses" under the Lease (subject to any limitations
expressly provided in the definition of Operating Expenses under the Lease), and
(ii) Tenant shall have no claim against Landlord relative to noncompliance of
Environmental Laws under this Section 26 if any such noncompliance of
Environmental Laws does not, in Tenant’s sole but reasonable discretion,
adversely impact Tenant's use and quiet enjoyment of any portion of the New
Premises in accordance with the terms of the Lease or result in the imposition
of any fine or penalty on Tenant, and (iii) Tenant shall reasonably cooperate
with Landlord in allowing reasonable access to the New Premises, subject to
prior scheduling with Tenant, to enable Landlord to perform any compliance work
under this Section 26 which is required within the New Premises, subject to the
terms of Section 10(c).

26

 

27.     Roof Access and Usage. Subject to the terms and conditions hereinafter
set forth, Landlord grants to Tenant, during the Term, the right to construct,
install, maintain, repair and replace up to two (2) satellite/microwave dish
devices relating to Tenant’s business in the New Premises on the roof of the
Building where designated by Landlord, for receiving or transmitting signals
relayed by satellite/microwave and, except as otherwise provided, to connect
such equipment through existing mechanical shafts or existing vertical riser
paths to the New Premises. Any such satellite/microwave dish shall be of a
commercially reasonable size (not exceeding 24 inches in diameter) and shall
otherwise meet specifications which are reasonably acceptable to Landlord and
its engineer.

A.     If Tenant desires to exercise such right, Tenant shall give a written
notice to that effect to Landlord (a “Satellite Dish Notice”). The Satellite
Dish Notice shall specify in detail the requirements of such installation, all
of which shall be subject to the approval of Landlord. Landlord shall not
unreasonably withhold or delay its approval provided that the use of the roof
for such purposes shall (i) be compatible with Landlord’s use of the roof,
(ii) be subject to Landlord’s reasonable supervision, (iii) be non penetrating,
(iv) shall not adversely affect the structural safety or integrity of the
Building, (v) meet reasonable aesthetic and other standards of Landlord and
Landlord’s architect and (vi) satisfy other conditions hereinafter set forth. If
Landlord approves Tenant’s use of the roof for such purposes, Landlord shall
designate by written notice to Tenant an appropriate area for such installation
which shall, in Landlord’s good faith judgment, allow for the proper functioning
of Tenant’s equipment (“Installation Area”). The right granted to Tenant under
this Section shall be subject to the following conditions precedent: (1) there
must be available space on the roof, and existing mechanical shafts or vertical
risers/paths from the roof to the New Premises, for Tenant’s proposed
installation; (2) Landlord’s architect shall approve of the location of the
Installation Area (acting reasonably and, in such architect’s good faith
determination, allowing for the proper functioning of Tenant’s equipment) and
the appearance of those portions of the equipment to be visible to the public;
(3) Landlord’s structural engineer (acting reasonably) shall approve of the
location of the Installation Area, the design and specifications of the
equipment, the load caused on the roof of the Building by such equipment, and
other structural requirements of the installation; (4) the installation must
comply with the applicable requirements of any covenant, condition or
restriction of record and any municipal, county, state, federal or other
governmental ordinance, law, rule or regulation including, but not limited to
zoning ordinances, and with all rules and regulations for the Building; (5) the
installation and operation of such equipment shall not interfere with the safety
or operations of the Building or reduce or affect its structural integrity, and
shall comply with the terms of the Lease; and (6) at Landlord’s option, Tenant
shall enter into Landlord’s standard license agreement for the use of a
satellite/microwave dish and related equipment at the Building, consistent in
all material respects with the terms set forth in this Section 27. Tenant shall
not be obligated to pay Landlord any license fee or similar charge in connection
with any satellite/microwave dish or related equipment installed by Tenant
pursuant to this Section 27.

B.     Tenant shall pay all costs and expenses of any kind related to the
installation, operation, maintenance or removal of its communication equipment,
including any out-of-pocket architect’s or engineering fees incurred in
connection with required approvals and any other actual out-of-pocket costs
incurred or paid by Landlord to third parties relative thereto. Tenant shall
maintain all such equipment in good repair. Tenant shall be responsible for any
damage,

27

 

loss or injury to the Building or other property and for any injury to persons
caused by installation, operation, maintenance or removal of such equipment.
Upon the expiration or earlier termination of the Lease, Tenant shall, at its
sole cost and expense, (i) remove the communication equipment and restore that
portion of the roof of the Building where the communications equipment was
located to its condition existing prior to the installation thereof, ordinary
wear and tear and damage by casualty excepted, and (ii) repair any damage or
destruction caused by such removal. Restoration and repair herein required to be
performed by Tenant shall be completed under the reasonable supervision of
Landlord or Landlord’s representative. Notwithstanding the foregoing, Tenant
shall not remove, and shall not be reimbursed for the cost thereof, any portion
of the communication equipment which is embedded or permanently attached in or
to the Building including, but not limited to, cables and other wiring, unless
Landlord so directs otherwise. To the extent not expressly prohibited by law,
and except to the extent resulting from the negligence or willful misconduct of
Landlord, Tenant agrees to hold Landlord and its members, and their agents and
employees, harmless and to indemnify each of them against claims and
liabilities, including reasonable attorney’s fees, for injuries to persons and
damage to or theft, misappropriation or loss of property occurring in or about
the Building and arising out of the installation, maintenance, operation,
removal or other use of the communications equipment installed hereunder.

C.     All work performed by or on behalf of Tenant under this Section 27 shall
comply and be performed in accordance with the terms and conditions described in
the New Premises Workletter (i.e., if included as part of the Tenant’s Work) and
in Article Nine of the Original Lease. The satellite/microwave dish and other
rights of Tenant set forth in this Section 27 are not personal to the original
named Tenant and may be assigned by said Tenant and thereby exercised by any
assignee or sublessee to whom Tenant transfers its rights under this Section 27
(provided only one party shall have such rights under this Section 27 at any
given time, and provided further, that the original named Tenant shall remain
liable for all obligations and liabilities of the “Tenant” under this Section
27.

D.     Notwithstanding anything to the contrary contained herein, Landlord does
not hereby represent that the roof area is suitable for Tenant’s intended use or
operation of the aforedescribed satellite/microwave dish devices, nor shall
Landlord be responsible to ensure the quality of, or ability to receive or
transmit signals to or from, any such satellite/microwave dish contemplated by
this Section 27.

28.     Management Fees. The definition of Operating Expenses for purposes of
the Lease shall include management fees that are consistent within a range of
current market practices, but shall expressly exclude, for any calendar year,
any management fees that are in an amount greater than four percent (4%) of
gross Building revenues (calculated assuming a fully occupied Building) for such
calendar year, excluding tenant-use electric charges.

29.     SNDA. It is hereby agreed that, concurrent with Landlord's execution and
delivery of this Amendment to Tenant, Landlord shall obtain and deliver to
Tenant a commercially reasonable subordination, non-disturbance and attornment
agreement (“SNDA”) executed by the current mortgagee of the Building, in such
mortgagee’s customary form, allowing for Tenant’s commercially reasonable
modifications including recognition of Tenant’s Allowance offset rights. If said
mortgagee so requires, Tenant shall execute and deliver a copy of such SNDA
prior to, and as a condition of, such mortgagee’s execution and delivery of the
same (and, in such case, Tenant agrees to execute and deliver the same to
Landlord concurrent with Tenant’s execution and delivery of this Amendment, and
any such SNDA so

28

 

executed and delivered by Tenant shall be deemed to satisfy all of Tenant’s SNDA
requirements described above in this Section 29 or elsewhere in the Lease,
notwithstanding anything herein or in the Lease to the contrary). Any cost
incurred by Landlord in the receipt or negotiation of such SNDA above $2,000
shall be borne by Tenant. Notwithstanding the foregoing, in the event Landlord
does not provide Tenant with a fully executed SNDA within thirty (30) days after
the date of full execution and delivery of this Amendment, Tenant may send
Landlord a notice nullifying this Amendment, which notice shall be delivered, if
at all, within ten (10) business days after such 30-day period (time being of
the essence). If Landlord does not provide Tenant with the SNDA within ten (10)
days after receipt of such Tenant’s notice, this Amendment shall be null and
void and of no further force or effect.

30.     Use of Fire Stairs. So long as permitted by applicable Laws, including
building and fire codes and requirements, and subject to any rules reasonably
adopted by Landlord from time to time as permitted hereunder, Tenant may at its
sole cost and expense at all times during the Term (i) use the fire exit
stairways for travel between and among any full floors of the Building in which
the Premises are located, and (ii) upgrade Building standard improvements
therein in accordance with the terms of the New Premises Workletter or, if not
included as part of the initial Tenant’s Work hereunder, then pursuant to
Article Nine of the Original Lease (which stairway improvements may include,
without limitation, the installation of a card reader or other system
exclusively for Tenant's use, so long as the same is compatible with the
Building's fire and life-safety and security systems), as well as installation
of drywall, carpeting (if permitted by Laws), paint of Tenant's choice, and
light fixtures, all in accordance with all applicable Laws. Tenant shall ensure
that all stairwell entry doors to the Premises shall remain closed and locked at
all times (except for access by means of the approved security system). Tenant
expressly acknowledges and agrees that Landlord shall have no additional
responsibility for security within such stairway areas due to Tenant’s use
thereof in accordance with this subparagraph.

31.     Certification and Agreement. Tenant hereby certifies to Landlord as of
the date of this Amendment that Tenant (i) is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Assets
Control; and (ii) is not engaged in the transaction evidenced by this Amendment
or the Lease, directly or indirectly on behalf of, or instigating or
facilitating the transaction evidenced by this Amendment or Lease, directly or
indirectly on behalf of, any such person, group, entity, or nation. Tenant
hereby agrees to defend, indemnify, and hold harmless LANDLORD, Landlord’s
members, officers, employees and agents, Landlord’s managing agent, any officer,
director, stockholder, partner, member, trustee, beneficiary, employee, agent or
contractor of Landlord’s managing agent, and any MORTGAGEE OF THE BUILDING, FROM
AND AGAINST ANY and all claims, damages, losses, risks, liabilities, and
expenses (including REASONABLE attorney’s fees and costs) arising from or
related to any breach of the certification Made by TENANT as set forth above in
this SECTION 31. The terms and conditions contained in this Section 31 shall be
expressly binding upon and shall expressly inure to the benefit of the
successors and assigns of the parties hereto.

32.     Notices. Notwithstanding anything to the contrary contained in the
Lease, all notices delivered to Landlord shall be in writing and shall be
delivered to the following address:

29

 

FSP 303 East Wacker Drive LLC

c/o Hines

303 East Wacker Drive

Chicago, Illinois 60601

Attention: Property Manager



with an additional copy to:

 

FSP Property Management LLC

401 Edgewater Place

Suite 200

Wakefield, Massachusetts 01880

Attention: John F. Donahue

Notwithstanding anything to the contrary contained in the Lease, all notices
delivered to Tenant shall be in writing and shall be delivered to the following
address:

AECOM

515 South Flower Street, 3rd Floor

Los Angeles, CA 90071

Attention: Real Estate Services

 

With a copy to:

 

AECOM Technology Corporation

303 East Wacker Drive

Chicago, IL 60601

Attention: Office Manager

33.     Representations and Warranties. Tenant hereby represents and warrants to
Landlord that the following shall be true on the Exclusion Date (the truth and
accuracy of which representations and warranties shall, at Landlord’s sole
option, be a condition to the effectiveness of the termination of Lease relative
to the Excluded Premises contemplated hereby):

(a)     The original named Tenant under this Amendment or a permitted Affiliate
assignee under Article Ten of the Lease owns and holds the entire interest of
Tenant under the Lease;

(b)     There exist no subleases or assignments, or other encumbrances granted
or created by Tenant, affecting the Excluded Premises which shall survive the
Exclusion Date; and

(c)     No work has been performed by Tenant at the Excluded Premises that has
not been fully paid for prior to the Exclusion Date and that is of a nature
which could give rise to a mechanics' lien or other claims against the Excluded
Premises, the Building and/or Landlord.

34.     After-Hours HVAC. After-hours HVAC shall be provided by Landlord at
Landlord’s actual cost, including utilities and labor, amortization of
equipment, preventative maintenance cost and any material/equipment usage in
providing air.

30

 

35.     Electrical. The New Premises shall be separately metered for
electricity. The Building allocation provides 5 watts per rentable square foot
for lighting and power as well as 4 watts per rentable square foot for HVAC.
Tenant shall have the right to upgrade the electrical capacity for the New
Premises, at Tenant’s cost. The Building has an emergency generator for life
safety as per City of Chicago code. Tenant may install access flooring in the
New Premises (but not exceeding an area greater than 5,000 square feet of
Rentable Area of said New Premises), provided that such installation is
performed in accordance with all terms and conditions of the Lease relating to
work performed by Tenant at the Premises.

36.     Telecom. Tenant’s preferred telecommunication provider shall have
reasonable access to the Building with no imposition by Landlord of access fees
or other similar costs. All access to risers will be coordinated with Landlord’s
designated riser manager, and the foregoing shall not limit any of the terms of
the Lease regarding access to risers or other areas housing telecommunication
wiring and cabling.

37.     Entire Agreement. The entire agreement of the parties is set forth in
this Amendment and in the Lease (as amended hereby). No prior agreement or
understanding with respect to the Lease and this Amendment shall be valid or of
any force or effect.

38.     Real Estate Brokers. Tenant and Landlord represent and warrant that they
have not dealt with any broker in connection with this Amendment, other than
Hines Interests Limited Partnership and J.F. McKinney & Associates
(collectively, “Landlord’s Broker”) and CBRE, Inc. (“Tenant’s Broker”) (whose
commissions shall be payable by Landlord pursuant to it separate written
commissions agreement(s) with said Landlord’s Broker and Tenant’s Broker), and
agree to indemnify and hold the other, its members and the managing agent of the
Building harmless from all loss, damages, liabilities, claims, costs and
expenses (including reasonable attorneys’ fees) arising from any claims or
demands of any other broker or brokers or finders for any commission alleged to
be due such other broker, brokers or finders in connection with this Amendment.

39.     Guaranty. The Guaranty in favor of Landlord from Tenant is void and of
no further force or effect (it being understood that the named Tenant herein, as
the assignee and successor to the original named Tenant under the Lease, is
primarily liable for all obligations and liabilities of the “Tenant” under the
Lease, as amended hereby, and, accordingly, shall no longer be a required
guarantor of the Lease).

40.     Irrevocable Offer. Submission of this instrument for examination and
negotiation shall not bind Landlord or Tenant, and no obligation on Landlord or
Tenant shall arise until this instrument is signed and delivered by Landlord and
Tenant.

41.     Counterparts. This Amendment may be executed in two or more counterparts
which, when taken together, shall constitute one and the same instrument.

42.     Lease in Full Force and Effect. Except as amended hereby, all the terms
and provisions of the Lease shall remain in full force and effect, and are
hereby ratified and confirmed. Without limitation of the foregoing, Section
26.08 of the Lease (as amended by Paragraph 9 of the First Amendment) shall
apply to this Amendment and to the Lease (as amended hereby).

[Signature Page to Follow]

31

 

 







  LANDLORD:   FSP 303 EAST WACKER DRIVE LLC, a Delaware
limited liability company         By: FSP Property Management LLC, a
Massachusetts limited liability company, its
asset manager           By: /s/ John F. Donohue     Name: John F. Donohue    
Title: Vice President           TENANT       AECOM TECHNOLOGY CORPORATION, a
Delaware corporation               By: /s/ Nina J. Desrocher   Name: Nina J.
Desrocher   Title: Director, Real Estate Services



 

32

 

EXHIBIT A

 

NEW PREMISES

 

[image_001.gif]

 

 

A-1

 

[image_002.gif]

 



 

A-2

 

EXHIBIT B

 

NEW PREMISES WORKLETTER AGREEMENT

 

THIS NEW PREMISES WORKLETTER AGREEMENT is hereby incorporated as part of that
certain Fourth Amendment to Lease made and entered into by and between and
between FSP 303 EAST WACKER DRIVE LLC, a Delaware limited liability company
(hereinafter referred to as “Landlord”), and AECOM TECHNOLOGY CORPORATION, a
Delaware corporation (hereinafter referred to as “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into a certain Fourth Amendment to
Lease to which this Workletter is attached (the "Fourth Amendment"), which
Fourth Amendment further amends a certain Office Lease dated January 1, 1996, as
amended by First Amendment dated effective as of October 1, 1999 and by Second
Amendment dated as of January 22, 2001 and by Third Amendment dated effective
March 1, 2004 and by a certain partial termination letter dated December 31,
2008 (collectively, the "Lease"; all capitalized terms used but not otherwise
defined herein shall have the same meaning as set forth in the Fourth Amendment
or in the balance of the Lease, as applicable); and

WHEREAS, pursuant to the Fourth Amendment, Tenant will be leasing certain
demised premises referred to therein as the “New Premises” (herein sometimes
also referred to as the "Premises") consisting of 58,424 square feet of Rentable
Area (being 29,212 square feet on floor 13 and 29,212 square feet on floor 14)
located on the 13th and 14th floors of the office building located at 303 East
Wacker Drive, Chicago, Illinois (the "Building"); and

WHEREAS, certain tenant improvement work is to be completed on the Premises;

NOW, THEREFORE, for and in consideration of the agreement to lease the Premises
and pay rent and the mutual covenants contained herein, the parties agree as
follows:

1.     POSSESSION. Landlord shall deliver possession of that portion of the
Premises referred to in the Fourth Amendment as the “New Premises” as of the New
Premises Turnover Date described in said Fourth Amendment in the condition for
turnover required by the Fourth Amendment.

2.     TENANT'S WORK. Tenant, at its sole cost and expense, but subject to
payment of the Allowance (as hereinafter defined) as provided under Paragraph 9
below, shall perform, or cause to be performed, the Tenant's Work (as defined in
the Fourth Amendment) in the Premises provided for in the Plans (as hereafter
defined) submitted to and approved by Landlord. The Tenant's Work shall be
constructed in a good and workmanlike fashion, in accordance with the
requirements set forth herein and in compliance with all applicable statutes,
laws, ordinances, orders, codes, rules, regulations, building and fire codes and
other governmental requirements, including, without limitation, the Americans
with Disabilities Act and its regulations (the "ADA"). Landlord's review and
approval of the Plans or any other submission of Tenant shall create no
responsibility or liability on the part of Landlord for such compliance or for
their completeness or design sufficiency. Tenant shall commence the construction
of the Tenant's Work promptly following completion of the pre-construction
activities provided for in Paragraph 3 below and shall diligently proceed with
all such construction in order to complete the Tenant's Work prior to the New
Premises Commencement Date (as defined in the Fourth Amendment) or as soon
thereafter as is reasonably practicable. Tenant shall coordinate the Tenant's
Work so as avoid interference with any other work being performed by or on
behalf of Landlord and other tenants at the Building.

B-1

 

3.     PRE-CONSTRUCTION ACTIVITIES.

(a)     Prior to commencing any of the Tenant’s Work, Tenant shall submit the
following information and items to Landlord for Landlord's review and approval
with respect thereto:

(i)     A detailed construction schedule containing the major components of the
Tenant's Work and the time required for each, including the scheduled
commencement date of construction of the Tenant's Work, milestone dates and the
estimated date of completion of construction.

(ii)     An itemized statement of estimated construction costs, including
permits and architectural and engineering fees.

(iii)     The names and addresses of Tenant's contractors (and the contractor's
subcontractors as well as any vendors who will be delivering materials directly
to the Building site) to be engaged by Tenant for the Tenant's Work and of any
construction manager proposed to be engaged by Tenant for the Tenant's Work
(collectively, "Tenant's Contractors"). Landlord has the right to approve or
disapprove Tenant's Contractors, which approval shall not be unreasonably
withheld or delayed. Landlord shall give its approval or disapproval of the
proposed Tenant’s Contractors designated by Tenant within five(5) days after
Tenant’s submittal thereof to Landlord. Tenant shall not employ as Tenant's
Contractors any persons or entities so disapproved by Landlord. If Landlord has
affirmatively approved only certain contractor(s) and/or subcontractor(s) from
Tenant's list, Tenant shall employ as Tenant's Contractors only those persons or
entities so approved. Landlord may, at its election, designate a list of
approved contractors for performance of work affecting electrical, mechanical,
plumbing or life safety systems (“Approved Building System Contractors”), from
which Tenant must select its contractors for such work. Without limitation of
the foregoing, Landlord hereby confirms that any of the contractors listed on
Attachment 1(a) hereto will be an approved general contractor for Tenant to
engage relative to the performance of the Tenant’s Work and any of the
contractors listed on Attachment 1(b) hereto shall be an Approved Building
System Contractor for Tenant or the general contractor to engage for performance
of work affecting electrical mechanical, plumbing or life safety systems. For
purposes hereof, the term "life safety systems" shall include the Building's
fire protection/sprinkler system, strobes, and speakers connected to the
Building's annunciator panel.

(iv)     A written statement from Tenant, acting in its capacity as architect
for the Tenant’s Work, stating that Tenant has visited the site, inspected and
verified existing conditions as such conditions affect the Plans and
construction of the Tenant's Work.

(v)     Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant's Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

(vi)     The Plans for the Tenant's Work, which Plans shall be subject to
Landlord's approval in accordance with Paragraph 3(b) below.

Tenant will update such information and items by notice to Landlord of any
changes, which changes shall be subject to Landlord’s prior approval hereunder.
Landlord shall promptly (or as otherwise required by this Workletter) review all
submissions made by Tenant.

B-2

 



(b)     As used herein the term "Plans" shall mean full and detailed
architectural and engineering plans and specifications covering the Tenant's
Work (including, without limitation, architectural, mechanical, electrical, life
safety, fire protection and plumbing working drawings for the Tenant's Work).
The Plans shall include the minimum information shown on Attachment 2 attached
hereto and incorporated herein. Subject to the Allowance (as hereinafter
defined) and the Space Plan Allowance (as hereinafter defined), Tenant shall pay
all costs and expenses of preparing the Plans. The Plans shall be subject to
Landlord's approval (not to be unreasonably withheld) and the approval of all
local governmental authorities requiring approval, if any. Landlord shall give
its approval or disapproval (giving reasons in case of disapproval) of the Plans
within seven (7) business days after their delivery to Landlord. Landlord agrees
not to unreasonably withhold its approval of said Plans; provided, however, that
Landlord shall not be deemed to have acted unreasonably if it withholds its
consent because, in Landlord's reasonable opinion: (i) the Tenant's Work is
likely to adversely affect Building systems, the structure of the Building or
the safety of the Building and its occupants; (ii) the Tenant's Work would
adversely affect Landlord's ability to furnish services to Tenant or other
tenants; (iii) the Tenant's Work would materially increase the cost of operating
the Building (unless Tenant agrees to pay any such increased costs); (iv) the
Tenant's Work would violate any governmental laws, rules or ordinances; (v) the
Tenant's Work contains or would require the use of hazardous or toxic material
in any unlawful manner; (vi) the Tenant's Work would adversely affect (A) the
exterior appearance of the Building or (B) the interior appearance of the
Building if visible from the common corridors or other common or public areas on
any floor in which Tenant is not leasing the entire such floor as part of the
Premises; or (vii) the Tenant's Work would adversely affect another tenant's
premises. The foregoing reasons, however, shall not be exclusive of the reasons
for which Landlord may withhold consent, whether or not such other reasons are
similar or dissimilar to the foregoing. Landlord shall cooperate with Tenant by
discussing or reviewing preliminary plans and specifications at Tenant's request
prior to completion of the full, final detailed Plans in order to expedite the
preparation of and the subsequent approval process concerning the final Plans.
If Landlord notifies Tenant that changes are required to the final Plans
submitted by Tenant, Tenant shall submit to Landlord, for its approval, the
Plans amended in accordance with the changes so required. Landlord shall give
its approval or disapproval (giving reasons in case of disapproval) of any such
revised Plans within five (5) business days after their delivery to Landlord.
The Plans shall also be revised, and the Tenant's Work shall be changed, to
incorporate any work required in the Premises by any local governmental field
inspector. Landlord's approval of the Plans shall in no way be deemed to be
acceptance or approval of any element therein contained which is in violation of
any applicable statutes, laws, ordinances, orders, codes, rules, regulations,
building or fire codes or other governmental requirements.

(c)     Upon Landlord's approval of the Plans, subject to Section 24 of the
Fourth Amendment, Landlord shall designate in writing any affixed appurtenances
which are part of Tenant's Work which Tenant shall be required to remove upon
the expiration of the Lease. Any such agreement entered into in writing by
Landlord shall be binding on Landlord at expiration of the Lease.

(d)     No Tenant's Work shall be undertaken or commenced by Tenant in the
Premises until:

(i)     The Plans for the Premises have been submitted to and approved by
Landlord (which approval shall not be unreasonably withheld or delayed as
provided in Section 3(b) hereinabove).

B-3

 



(ii)     All necessary building permits have been obtained by Tenant.

(iii)     All required insurance coverages have been obtained by Tenant, it
being understood that failure of Landlord to receive evidence of such coverage
upon commencement of the Tenant's Work shall not waive Tenant's obligations to
obtain such coverages.

(iv)     Items required to be submitted to Landlord prior to commencement of
construction of the Tenant's Work have been so submitted and have been approved,
where required.

(e)     Tenant, at Tenant's option, may retain Landlord as construction manager
for all or any portion of Tenant's Work, if Landlord agrees to perform such
construction management services. In the event that Tenant elects to retain
Landlord as construction manager and Landlord agrees to perform such
construction management services, Tenant and Landlord shall, at Landlord's
request, enter into Landlord's standard form of agreement for similar work in
the Building, subject to Tenant's approval thereof and with mutually agreed upon
changes thereto and with agreed-upon fees payable to Landlord in connection
therewith in the amount of three percent (3%) of the “hard” costs associated
with the applicable Tenant’s Work. In the event Tenant does not so engage
Landlord as construction manager, then Tenant shall have the right to retain its
own construction manager or general contractor for construction of the Tenant's
Work, subject to Landlord's reasonable approval as provided herein, whereupon
Landlord shall not be entitled to any general coordination/supervision fee
relative to the Tenant's Work, except as expressly provided in Paragraph 5
below. Landlord hereby approves CBRE, Inc. as project manager and Tishman
Interiors Corporation as general contractor and/or construction manager.

4.     DELAYS. In the event Tenant, for any reason, fails to complete the
Tenant's Work on or before the New Premises Commencement Date, Tenant shall be
responsible for Monthly Base Rent, Rent Adjustments and all other obligations as
set forth in the Fourth Amendment and the balance of the Lease from the New
Premises Commencement Date, regardless of the degree of completion of the
Tenant's Work on such date, and no such delay in completion of the Tenant's Work
shall affect the New Premises Commencement Date, or relieve Tenant of any of its
obligations under the Fourth Amendment or the balance of said Lease.
Notwithstanding any of the foregoing, if the Tenant’s Work is not substantially
completed on or before the later of (i) the Scheduled New Premises Commencement
Date under the Fourth Amendment, and (ii) the date set forth in Tenant’s
construction schedule delivered under Paragraph 3(a)(i) as the scheduled date
for completion of the Tenant’s Work (herein, the “Target Date”), and if any such
delay in substantial completion of the Tenant’s Work is attributable to Landlord
Delay (as hereinafter defined) or a Limited Force Majeure Delay (as hereinafter
defined), then the New Premises Commencement Date shall be extended by the
period of delay in the Tenant’s Work beyond the Target Date which was
attributable to the Landlord Delay or the Limited Force Majeure Delay (i.e., as
opposed to being attributable to any other matter causing such delay). As used
herein, the term “Landlord Delay” means Landlord’s delay in responding to
Tenant’s Plans or Tenant’s request for approval of Tenant’s Contractors, as and
when required under Paragraph 3(a)(iii) and/or Paragraph 3(b) hereof; any
default by Landlord of its obligations hereunder or under the Fourth Amendment;
any delay resulting from any “Permit Issuance Delay” as described in said
Section 7(b) below; or any delay caused by any maintenance, repairs or other
work being performed by Landlord at the New Premises under the Fourth Amendment
(including, without limitation, any repair, remediation or other work being
performed by Landlord under Sections 10(a), 10(c) or 26 of the Fourth Amendment,
if applicable); in any case to the extent delaying substantial completion of the
Tenant’s Work. For purposes hereof, the term “Limited Force Majeure Delay” shall
mean any delay in substantial completion of the Tenant’s Work at the New

B-4

 

Premises resulting from (a) a strike or organized labor work stoppage (which
strike or work stoppage was not caused in whole or in part by Tenant or its
contractors or any actions of said parties); or (b) lightning, earthquake, fire,
storm, hurricane, tornado, flood or any other similar casualty event which was
not caused by Tenant or any of its contractors or other representatives.
Landlord Delay or Limited Force Majeure Delay shall not include any delay in
substantial completion of the Tenant’s Work that would in any event (i.e., even
if the Landlord Delay or Limited Force Majeure Delay had not occurred) have
resulted from other causes. Tenant shall notify Landlord, in writing, within
five (5) business days after Tenant has knowledge of any claim for Landlord
Delay or Limited Force Majeure Delay. No Landlord Delay or Limited Force Majeure
Delay shall be deemed to have occurred unless and until Tenant has so provided
written notice to Landlord specifying the action or inaction that Tenant
contends constitutes a Landlord Delay or Limited Force Majeure Delay, as
applicable. If such action or inaction is not cured within one (1) business day
after receipt of such notice, then a Landlord Delay or Limited Force Majeure
Delay, as set forth in such notice, shall be deemed to have occurred commencing
as of the date such notice is received and continuing for the number of days the
substantial completion of the Premises was in fact delayed as a direct result of
such Landlord Delay or Limited Force Majeure Delay occurrence (but in no event
beyond the time period when the Landlord Delay or Limited Force Majeure Delay
event has been cured or otherwise no longer exists).

5.     CHARGES AND FEES. Subject to Paragraph 9 below, Tenant shall be
responsible for all costs and expenses attributable to the Tenant's Work,
including payment to Landlord of all out-of-pocket costs and expenses incurred
by Landlord in reviewing the Plans and other submittals hereunder (e.g., third
party structural and MEP engineering review), which fee shall not, in any event,
exceed the aggregate amount of $15,000.00 (“Fee Cap”), and which payment to
Landlord shall be made within thirty (30) days following Landlord's request
therefor from time to time or otherwise disbursed from the Allowance. Except as
provided in the preceding sentence or as otherwise provided in Paragraph 3(e)
above, Landlord shall not be entitled to any additional supervision fee relative
to the Tenant's Work or any fee for profit, overhead or general conditions.

6.     CHANGE ORDERS. All changes (other than de minimus changes based on field
conditions as more particularly described in Paragraph 7(k) below and other
minor, non-material changes costing less than $5,000) to the final Plans
requested by Tenant must be approved by Landlord in advance of the
implementation of such changes as part of the Tenant's Work, which approval
shall not be unreasonably withheld. Landlord shall approve or disapprove of a
change within three (3) business days after Tenant’s request. Subject to
Paragraph 9 below, Tenant shall be responsible for all costs and expenses
attributable to any changes, including, subject to the Fee Cap, an amount equal
to the amount of all out-of-pocket costs and expenses incurred by Landlord in
reviewing the change order request and related materials (which payment to
Landlord shall be made within thirty (30) days following Landlord's request
therefor from time to time or disbursed from the Allowance) or such other amount
as provided in Paragraph 3(e) above if applicable. All delays caused by Tenant
initiated change orders, including, without limitation, any stoppage of work
during the change order review process, are solely the responsibility of Tenant
and shall cause no delay in the New Premises Commencement Date, or payment of
Monthly Base Rent, Rent Adjustments and performance of all other obligations set
forth in the Fourth Amendment or the balance of the Lease.

7.     STANDARDS OF DESIGN AND CONSTRUCTION AND CONDITIONS OF TENANT'S
PERFORMANCE. All work done in or upon the Premises by Tenant shall be done
according to the standards set forth in this Paragraph 7, except as the same may
be modified in the Plans approved by both Landlord and Tenant.

B-5

 



(a)     Tenant's Plans and all design and construction of the Tenant's Work
shall comply with all applicable statutes, ordinances, regulations, laws, codes
and industry standards, including, but not limited to, requirements of
Landlord's fire insurance underwriters and the requirements of the ADA (i.e., as
such ADA requirements pertain to the space within the Premises, and not to any
areas external thereto). Approval by Landlord of the Plans shall not constitute
a waiver of this requirement or assumption by Landlord of responsibility for
compliance. Where several sets of the foregoing laws, codes and standards must
be met, the strictest shall apply where not prohibited by another law, code or
standard.

(b)     Tenant shall, at its own cost and expense, but subject to payment by
Landlord of the Allowance under Paragraph 9 below, obtain all required building
permits and, when construction has been completed, shall, at its own cost and
expense, obtain an occupancy permit for the Premises, which shall be delivered
to Landlord. Tenant's failure to obtain such permits shall not cause a delay in
the New Premises Commencement Date, or the payment of Monthly Base Rent, Rent
Adjustments and performance of all other obligations under the Fourth Amendment
or the balance of the Lease. Notwithstanding the foregoing, to the extent the
building permit issuing body from the City of Chicago (the “City”) (A)
specifically acknowledges that the issuance to Tenant of such required building
permits is being delayed solely on account of certain Building-related legal
non-compliance matters that are not directly related to the Tenant’s Work, or
(B) specifically acknowledges that (i) the issuance of an occupancy permit or
certificate to Tenant is being delayed solely on account of certain
Building-related legal non-compliance matters that are not directly related to
the Tenant’s Work and (ii) that such occupancy permit or certificate is required
for Tenant’s lawful occupancy of the Premises for the conduct of business
therefrom (in either case under clause (A) or clause (B), “Permit Delay Building
Issues”), then (i) unless Landlord in good faith contests such assertion by the
City, Landlord shall use commercially reasonable efforts to perform any such
identified City-required conditions to the issuance of such permits in such
reasonably prompt manner so as to minimize any such further delay in the
issuance of Tenant’s permits (which Landlord obligations may include, without
limitation, if so specified by the City, the payment of all outstanding fees
claimed by the City to be due from Landlord and/or the performance of work in or
about the Building claimed by the City to be required to be performed by
Landlord in order to be in compliance with applicable codes or other City
requirements), and (ii) if Landlord in good faith contests such assertion,
Landlord shall diligently pursue the resolution of such dispute with the City in
such reasonably prompt manner so as to minimize any such further delay in the
issuance of Tenant’s permits, and (iii) whether or not Landlord in good faith
contests such assertion, any period from the time Landlord is notified by Tenant
of the City’s claim of Permit Delay Building Issues, until such Permit Delay
Building Issues are performed or satisfied by Landlord, shall be deemed “Permit
Issuance Delay” for purposes of Paragraph 4 above.

(c)     Tenant's Contractors shall be licensed contractors, possessing good
labor relations, capable of performing quality workmanship and working in
harmony with Landlord's contractors and subcontractors and with other
contractors and subcontractors in the Building. All work shall be coordinated
with any other construction or other work in the Building in order not to
adversely affect construction work being performed by or for Landlord or its
tenants, it being understood that in the event of any conflict, Landlord and its
contractors and subcontractors shall have priority over Tenant and Tenant's
Contractors; provided, however, notwithstanding such priority, Landlord shall
not unreasonably inhibit Tenant's Contractors from performing their work.

B-6

 

(d)     Landlord shall have the right, but not the obligation, upon not less
than 72 hours' prior written notice thereof to Tenant (provided that no such
notice shall be required in the event of an emergency), to perform, on behalf of
and for the account of Tenant, subject to reimbursement by Tenant (provided that
the Allowance may be used for such purposes), any work (i) which Landlord
reasonably deems necessary to be done on an emergency basis or (ii) which
pertains to structural components, building systems, the general utility systems
for the Building or connecting the Tenant's Work with any other work in the
Building (but only to the extent the Tenant’s Work impacts the structural
components of the Building or any Building systems, and Landlord, in good faith
determines that action is warranted), or (iii) which pertains to the erection of
temporary safety barricades or signs during construction; provided, however,
that the amount charged to Tenant shall be reasonable and cost competitive and
Tenant shall not be charged more than Tenant would have reasonably been charged
if Tenant had the work done for its own account.

(e)     Tenant shall use only new, quality materials in the Tenant's Work,
except where explicitly shown in the Plans approved by Landlord and Tenant.
Tenant shall obtain, promptly after completion of the Tenant's Work, warranties
of at least one (1) year duration from the completion of the Tenant's Work
against defects in workmanship and materials on all work performed and equipment
installed in the Premises as part of the Tenant's Work, a copy of which
warranties shall be delivered to Landlord upon Tenant's receipt of the same. It
is acknowledged that the foregoing required warranties, to the extent issued by
the general contractor, shall satisfy the minimum requirements of this Paragraph
7(e).

(f)     Tenant and Tenant's Contractors, in performing work, shall do so in
conformance with the construction rules and regulations in effect for the
Building (a copy of which has heretofore been made available to Tenant) and
shall not unreasonably interfere with other tenants and occupants of the
Building. Tenant and Tenant's Contractors shall make all reasonable efforts and
take all reasonable steps appropriate to construction activities undertaken in a
fully-occupied first-class office building so as not to unreasonably or
materially interfere with the operation of the Building and shall, in any event,
comply with all other reasonable rules and regulations existing from time to
time at the Building. Tenant and Tenant's Contractors shall take all reasonable
precautionary steps to minimize dust, noise and construction traffic, and to
protect their facilities and the facilities of others affected by the Tenant's
Work and to properly police same. Tenant shall not permit noise from
construction of Tenant's Work to unreasonably or materially disturb other
tenants in the Building. Tenant's Work which does so unreasonably or materially
disturb other tenants shall be performed after regular working hours.
Construction equipment and materials are to be kept within the Premises and
delivery and loading of equipment and materials shall be done at such locations
and at such time as Landlord shall direct so as not to burden the construction
or operation of the Building.

(g)     Landlord shall have the right, upon 24 hours’ prior written notice to
Tenant (except that no notice shall be required in the case of an emergency), to
order Tenant or any of Tenant's Contractors who violate the requirements imposed
on Tenant or Tenant's Contractors as set forth herein in performing work to
cease work and remove its equipment and employees from the Building. No such
action properly exercised by Landlord shall delay the New Premises Commencement
Date, or the payment of Monthly Base Rent, Rent Adjustments and performance of
all other obligations under the Fourth Amendment or the balance of the Lease.

B-7

 

(h)     Utility costs or charges for any service (including, but not limited to,
HVAC, electrical, and the like) to the New Premises (as defined in the Fourth
Amendment) shall be the responsibility of Tenant from the date Tenant is
obligated to commence or commences the Tenant's Work and shall be paid for by
Tenant at Landlord's reasonable rates; provided that Tenant shall not be
responsible for any usage charges for HVAC to the New Premises during standard
building office hours at any time prior to the New Premises Commencement Date.
Tenant shall not be responsible for any usage charges for freight elevator
service or loading dock usage during standard building office hours at any time
prior to the New Premises Commencement Date. Tenant shall apply and pay for all
utility meters required. Tenant shall remain responsible for utility costs and
other charges associated with the Existing Premises (as defined in the Fourth
Amendment) as and to the extent otherwise provided in the Lease. Use of freight
elevators and loading dock is subject to scheduling by Landlord. Any use of the
freight elevators or loading dock outside of normal building office hours will
be at Tenant's expense, in an amount equal to the out-of-pocket expenses
incurred by Landlord relative to security personnel or union operators
necessitated by such after-hours freight elevator and/or loading dock usage.
Tenant shall arrange and pay for removal of construction debris and shall not
place debris in the Building's waste containers.

(i)     Tenant shall permit access to the Premises, and the Tenant's Work shall
be subject to inspection, by Landlord and Landlord's architects, engineers,
contractors and other representatives, at all times during the period in which
the Tenant's Work is being constructed and installed and following completion of
the Tenant's Work on reasonable prior notice to Tenant.

(j)     Tenant shall proceed with its work expeditiously, continuously and
efficiently, from the date Landlord tenders possession of the New Premises to
Tenant for the construction of the Tenant's Work. Tenant shall notify Landlord
upon substantial completion and upon final completion of the Tenant's Work and
shall furnish Landlord and Landlord's title insurance company with such further
documentation as may be necessary under Paragraph 9 below.

(k)     Tenant shall have no authority to deviate from the Plans in performance
of the Tenant's Work, except as authorized by Landlord and its designated
representative in writing and except for de minimus changes based on field
conditions and other minor, non-material changes costing less than $5,000 and
not affecting the overall basic design and construction evidenced by such Plans
and not impacting the base Building systems or structural components of the
Building. Tenant shall furnish to Landlord "as-built" drawings of the Tenant's
Work consisting of record drawings of the installed condition of each component
of the Tenant's Work completed from the Plans marked up daily in the field by
the various trades. Such record drawings shall be submitted in a final package
by Tenant's general contractor to Landlord within ninety (90) days after
completion of the Tenant's Work. Final disbursement of any remaining amounts of
the Allowance will not occur until such record drawings have been received by
Landlord (the “Record Drawing Allowance Condition”); provided that if all other
conditions hereunder to the final disbursement of the Allowance have been
satisfied, then Landlord shall not withhold more than two percent (2%) of the
total Allowance being contributed hereunder as a result of the Record Drawing
Allowance Condition having not yet been satisfied.

(l)     Landlord shall have the right to require Tenant to install and maintain
proper access panels to utility lines, pipes, conduits, duct work and component
parts of mechanical and electrical systems existing or installed in the Premises
in accordance with the Lease.

B-8

 

(m)     Tenant shall impose on and enforce all applicable terms of this
Workletter against Tenant's Architect, Tenant's Engineer and the Tenant's
Contractors.

8.     INSURANCE AND INDEMNIFICATION.

(a)     In addition to any insurance which may be required under the Lease,
Tenant shall secure, pay for and maintain or cause Tenant's Contractors to
secure, pay for and maintain during the continuance of construction and
fixturing work within the Building or Premises, insurance in the following
minimum coverages and limits of liability:

(i)     Worker's Compensation and Employer's Liability Insurance with limits of
not less than $1,000,000.00, or such higher amounts as may be required from time
to time by any employee benefit acts or other statutes applicable where the work
is to be performed, and in any event sufficient to protect Tenant's Contractors
from liability under the aforementioned acts.

(ii)     Commercial General Liability Insurance including Broad Form
Contractual, Broad Form Property Damage, Personal Injury, Completed Operations
and Products coverages (such Completed Operations and Products shall be provided
for a period of three (3) years after the date of final acceptance of the
Tenant's Work), and deletion of any exclusion pertaining to explosion, collapse
and underground property damage hazards, with limits of not less than
$3,000,000.00 per occurrence and having a general aggregate amount on a per
location basis of not less than $5,000,000.00.

(iii)     Comprehensive Automobile Liability Insurance including Owned,
Non-Owned and Hired Car coverages, with limits of not less than $1,000,000.00
combined single limit for both bodily injury and property damage.

(iv)     "All-risk" builder's risk insurance upon the entire Tenant's Work to
the full insurable value thereof. This insurance shall include the interests of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant's Work and
shall insure against the perils of fire and extended coverage and shall include
"all-risk" builder's risk insurance for physical loss or damage including,
without duplication of coverage, theft, vandalism and malicious mischief. If any
portion of the Allowance has been disbursed with respect to portions of the
Tenant's Work which are stored off the site of the Building or in transit to
said site, then to the extent such portions of the Tenant’s Work are not covered
under said "all-risk" builder's risk insurance, Tenant shall secure and maintain
similar property insurance on such portions of the Tenant's Work. Any loss
insured under said "all-risk" builder's risk insurance is to be adjusted between
Landlord and Tenant and made payable as their interests may appear.

All policies (except the worker's compensation policy and the “all risk”
builders insurance) shall be endorsed to include as additional insured parties
Landlord and its partners, directors, officers, members, employees and agents,
Landlord's contractors, Landlord's architects, and such additional persons as
Landlord may designate. The waiver of subrogation provisions contained in the
Lease shall apply to all insurance policies (except the worker's compensation
policy and liability policies) to be obtained by Tenant pursuant to this
paragraph. The insurance policy endorsements shall also provide that all
additional insured parties shall be given thirty (30) days' prior written notice
of any reduction, cancellation or non-renewal of coverage (except that ten (10)
days' notice shall be sufficient in the case of cancellation for non-payment of
premium) and shall provide that the insurance coverage afforded to the
additional insured parties thereunder shall be primary to any insurance carried
independently by said additional insured parties. Additionally, where
applicable, each policy shall contain a cross-liability and severability of
interest clause.

B-9

 



(b)     Without limitation of the indemnification provisions contained in the
Lease, to the fullest extent permitted by law Tenant agrees to indemnify,
protect, defend and hold harmless Landlord, its partners, directors, officers,
employees and agents, from and against all claims, liabilities, losses, damages
and expenses of whatever nature arising out of or in connection with the
Tenant's Work or the entry of Tenant, Tenant's Architect, Tenant's Engineer or
Tenant's Contractors into the Building and the Premises, including, without
limitation, mechanic's liens or the cost of any repairs to the Premises or
Building necessitated by activities of Tenant, Tenant's Architect, Tenant's
Engineer or Tenant's Contractors and bodily injury to persons or damage to the
property of Tenant, its employees, agents, invitees, licensees or others, except
and to the extent that such claims, liabilities, losses, damages and expenses
arise out of the negligent act or omission of Landlord, its agents, employees
and contractors. It is understood and agreed that the foregoing indemnity shall
be in addition to the insurance requirements set forth above and shall not be in
discharge of or in substitution for same or any other indemnity or insurance
provision of the Lease.

9.     ALLOWANCE; PERIODIC PAYMENTS.

(a)     Landlord shall make a contribution (the "Allowance") towards the “hard
costs” and the “soft costs” of Tenant's Work (as such terms are hereinafter
defined), in an amount equal to $2,629,080.00 (i.e., being $45.00 per square
foot of Rentable Area of the New Premises), on the terms and conditions
hereinafter set forth. If the cost of the Tenant's Work exceeds the Allowance,
Tenant shall have sole responsibility for the payment of such excess cost, and,
at Landlord's election, Tenant shall be obligated to pay its "pro-rata share"
(as defined in Paragraph 9(g) below) of the cost of the Tenant’s Work when due
from time to time (i.e., based upon the most recent estimates of the cost of the
Tenant's Work delivered by Tenant under Paragraph 3 above or otherwise furnished
by Tenant upon Landlord's request from time to time therefor) as an express
condition for Landlord's obligation to disburse any further portion of the
Allowance, and in such event, Landlord shall have no obligation to further
disburse any portion of the Allowance until Tenant's pro-rata share of the costs
of the Tenant’s Work have been so paid by Tenant. It is acknowledged that
Landlord intends that not less than $1,971,810.00 (i.e., being approximately 75%
of the Allowance) of the overall Allowance be contributed to so-called “hard”
construction costs for the Tenant’s Work (which “hard” construction costs, for
purposes hereof, shall include all costs and fees payable under the construction
contract with Tenant’s general contractor, construction manager or under any
other construction contracts entered into by Tenant relative to the construction
of the Tenant’s Work, together with all costs associated with permits and other
governmental approvals, the fees payable to Landlord under Paragraph 5 hereof,
and all costs associated with the installation of telephone and cabling lines
into the walls of the Premises), and it is hereby agreed that no more than
$657,270.00 (i.e., being 25% of the Allowance) of the overall Allowance (herein,
the “Available Soft Cost Contribution”) may be applied by Tenant to pay for
so-called “soft” costs associated with Tenant’s construction of the Tenant’s
Work, including moving/relocation to the Premises (which “soft” costs, for
purposes hereof, shall include all architectural and engineering costs and fees,
moving expenses, relocation costs, consulting fees and other reimburseable
expenses; all costs of furniture, fixtures and equipment; telephone and cabling
costs associated with the interior of the Premises; and all other costs and
expenses paid by Tenant to Landlord hereunder, other than the fees specifically
set forth in Paragraph 5 of this Agreement).

(b)     Periodically, but not more frequently than once per month, beginning at
any time following the full execution and delivery of the Fourth Amendment,
Tenant may submit to Landlord a payment request for costs of the Tenant's Work
incurred naming the parties to be paid and the respective amounts of such
payments, which payment request shall be accompanied by:

B-10

 



(i)     A statement in writing under oath signed by Tenant stating the various
contracts entered into by Tenant for the Tenant's Work and with respect to each:
the total contract price of all labor, work, services and materials; the amounts
theretofore paid thereon; the amount requested for the current disbursement; and
the balance due for such labor, work, services and materials, after payment of
the current disbursement, to complete the Tenant's Work in accordance with the
Plans;

(ii)     A written application for payment from each of Tenant's Contractors
disclosed in the aforesaid sworn Tenant's statement wherein each of Tenant's
Contractors certifies completion and the cost of that portion of the Tenant's
Work for which payment is requested and further certifies that the cost to
complete the Tenant's Work remaining to be done under said contract will not
exceed the balance due thereunder (without including in such balance any
required retainages) and a statement in writing under oath or verified by
affidavit of Tenant's Contractor stating: the names of all persons, firms,
associations, corporations or other parties by whom labor, materials, services
or work will be rendered or furnished pursuant to the contract with Tenant's
Contractor; the nature of labor, work, services and materials to be rendered or
furnished by each of the foregoing; the amounts (in the case of firm
subcontracts) and estimated amounts (in other cases) to be paid for such labor,
work, services and materials; the amounts theretofore paid thereon; the amount
requested for the current disbursement; and the balance due for such labor,
work, services and materials, after payment of the current disbursement, to
complete the work described in such subcontract;

(iii)     A statement from each of the subcontractors and materialmen disclosed
in the aforesaid Tenant's Contractor's sworn statement, in writing under oath or
verified by affidavit of a duly authorized agent of such subcontractor of the
parties furnishing materials and labor to it or for their account, and of the
amounts due or to become due each;

(iv)     Certificate for payment executed by Tenant, acting in its capacity as
the architect for the Tenant’s Work, on American Institute of Architect's Form
G-703;

(v)     Originals of partial waivers of lien from each of Tenant's Contractors
and all materialmen and vendors requesting payment covering such requested
payment; and

(vi)     Evidence reasonably satisfactory to Landlord that Tenant has paid or
will pay, simultaneous with payment by Landlord, Tenant's required share of the
costs of the Tenant's Work.

Provided that the foregoing deliveries have been made, and so long as Tenant is
not then in Default hereunder or under the Lease, Landlord shall disburse
portions of the Allowance in the amount of the requested disbursement no later
than thirty (30) days after each such request therefor.

(c)     Landlord may make payments of the Allowance through a construction
escrow established with Landlord's title insurance company pursuant to which
escrow said title company shall examine the sworn statements and lien waivers
provided by Tenant and Tenant's Contractors and, if so required by Landlord,
insure against mechanic lien claims for work done through the date of Tenant's
Contractors' most recent request for payment, in which case Tenant agrees to
comply with the reasonable terms and conditions of such construction escrow. The
escrowee's charges therefor shall be the responsibility of Landlord and may not
be deducted from the Allowance. Notwithstanding anything to the contrary
contained herein or in the Lease, in the event Landlord makes payments of the
Allowance through a construction escrow as provided in this paragraph, Tenant's
Contractors may, at their own expense, arrange to provide "trailing" waivers
(lien waivers which are dated up to thirty (30) days earlier than the
contractor's request for payment) if Landlord's lender so permits and Landlord's
title insurance company nevertheless provides the insurance called for by this
paragraph.

B-11

 

(d)     Within thirty (30) days after final completion and installation of the
Tenant's Work, Tenant shall submit to Landlord a detailed breakdown of the total
amount of the costs of the Tenant's Work, together with final waivers of liens,
contractors' affidavits, and architects' certificates in such form as may be
reasonably required by Landlord, Landlord's title insurance company and
Landlord's lender, if any, from all parties performing labor or supplying
materials or services in connection with the Tenant's Work, showing that all of
said parties have been compensated in full and waiving all liens in connection
with the Premises and Building.

(e)     Landlord has no obligation to disburse any portion of the Allowance
during any period when Tenant is in (A) monetary default hereunder or under the
Lease (provided that if Tenant cures any such monetary default in the time and
manner provided in the Lease after written notice from Landlord, then Tenant
shall again be entitled to disbursement of the Allowance in accordance with the
other terms and conditions set forth herein) or (B) non-monetary “Default”
hereunder or under the Lease (i.e., meaning a non-monetary Default which has not
been cured by Tenant in the time and manner described in the Lease after written
notice from Landlord). Disbursement of any portion of the Allowance shall not be
deemed a waiver of Tenant's obligation to comply with such provisions. Tenant
shall be responsible for the appropriateness and completeness of the
contractors' affidavits and waivers of lien and approval of any of such work;
Landlord shall have no responsibility for any of the foregoing.

(f)     Landlord shall have the right to withhold a 10% retainage from the
Allowance until final disbursement of the Allowance is due hereunder (subject,
however, to the terms of Paragraph 7(k) above). Subject to Paragraph 7(k) above,
Landlord shall make final disbursement of the Allowance, upon Tenant's
satisfaction of the terms of Paragraphs 9(b) and 9(d) above and Tenant's final
request for payment (which request shall be made no earlier than the New
Premises Commencement Date) and certification that the entire Tenant's Work has
been performed and that the amounts for which payment is requested are due and
owing, which disbursement shall be made within thirty (30) days after
presentation by Tenant to Landlord of request for payment and appropriate and
complete contractor's affidavits and waivers of lien showing that the work
covered thereby has been performed in the Premises.

(g)     In the event that the cost of Tenant's Work and such other items for
which the Allowance may be applied should for any reason be less than the full
amount of the Allowance, Tenant shall not be entitled to receive such
difference, and Tenant waives all claims with respect thereto. In the event that
the cost of the Tenant's Work and such other items for which the Allowance may
be applied (herein, “Allowance Permitted Costs”) should for any reason be
greater than the maximum Allowance required of Landlord hereunder, Tenant shall
have sole responsibility for the payment of such excess cost, and Tenant shall,
at Landlord's option, for each pending draw request, pay such portion of the
pending draw request which is necessary so that Tenant has then paid, together
with any previous payments made by Tenant on account of the Allowance Permitted
Costs, an amount equal to Tenant's pro-rata share (as hereinafter defined) of
the Allowance Permitted Costs, all as a condition to Landlord's disbursement or
further disbursement of portions of the Allowance. For purposes of the
foregoing, (A) Tenant's "pro-rata share" of the applicable Allowance Permitted
Costs shall mean (1) the total amount of the Allowance Permitted Costs incurred
to date, less (2) "Landlord's Share"; and (B) the term "Landlord's Share" shall
mean the total amount of Allowance Permitted Costs incurred as of the date of
determination, multiplied by a fraction, the numerator of which is the total
amount of the Allowance then required hereunder and the denominator of which is
the total amount of anticipated Allowance Permitted Costs (as such anticipated
Allowance Permitted Costs are determined based on cost statements delivered by
Tenant to Landlord from time to time, and in any event, delivered by Tenant to
Landlord promptly upon Landlord's request therefor). Tenant shall be fully
responsible for payment of all “soft” costs associated with the Tenant’s Work
and exceeding the Available Soft Cost Contribution. Further, Tenant shall be
responsible for payment of all costs associated with Allowance amounts retained
by Landlord as permitted retainage hereunder, subject to reimbursement as part
of the final disbursement of the Allowance described in Paragraph 9(f) above.

B-12

 

(h)     Without limitation of the foregoing terms regarding the "Allowance" due
and owing from Landlord hereunder, Landlord hereby agrees to make the following
contribution (the "Space Plan Allowance") pursuant to the following terms and
conditions:

(i)     A contribution toward the fees and costs due and owing from Tenant to
its space planner in connection with the preparation of the initial space plans
(and up to two (2) revisions thereof) for Tenant's Work in the amount not to
exceed $5,842.40 (i.e., being $.10 per square foot of Rentable Area of the New
Premises, as defined in the Fourth Amendment).

Within thirty (30) days following submission by Tenant to Landlord of a payment
request with respect to the Space Plan Allowance, which request shall include a
copy of the invoice(s) showing amounts due and owing to Tenant's space planner
in connection with said space plans, or an invoice showing the fees and costs
expensed internally by Tenant or one of its Affiliates to prepare the space
plan, and, if requested by Landlord, a lien waiver from said space planner
showing that all amounts so due and owing in connection with the preparation of
the space plans have been fully paid, Landlord shall disburse the Space Plan
Allowance to Tenant or, at Tenant's direction, directly to the aforedescribed
space planner. Landlord has no obligation to disburse any portion of the Space
Plan Allowance during any period when Tenant is in (A) monetary default
hereunder or under the Lease or under any Tenant Construction Agreement
applicable to the Tenant's Work (provided that if Tenant cures any such monetary
default in the time and manner provided in the Lease after written notice from
Landlord, then Tenant shall again be entitled to disbursement of the Space Plan
Allowance in accordance with the other terms and conditions set forth herein),
or (B) non-monetary “Default” hereunder or under the Lease or under any Tenant
Construction Agreement applicable to the Tenant’s Work (i.e., meaning a
non-monetary Default which has not been cured by Tenant in the time and manner
described in the Lease after written notice from Landlord). Disbursement of any
portion of the Space Plan Allowance shall not be deemed a waiver of Tenant's
obligation to comply with such provisions. In the event that the fees and costs
payable by Tenant to its space planner in connection with preparation of the
foregoing space plans is, for any reason, less than the full amount of the Space
Plan Allowance, then Tenant shall not be entitled to receive any such
difference. In the event that the foregoing fees and costs are greater than the
Space Plan Allowance, Tenant shall be fully responsible for the payment of all
such excess costs and fees.

10.     MISCELLANEOUS.

(a)     Except as herein expressly set forth or in the Lease or Fourth
Amendment, Landlord has no agreement with Tenant and has no obligation to do any
work with respect to the Premises.

(b)     Time is of the essence under this Workletter.

(c)     [Intentionally Omitted].

B-13

 

(d)     If Tenant fails to make any payment relating to the Tenant's Work as
required hereunder, Landlord, at its option, may complete the Tenant's Work
pursuant to the approved Plans and continue to hold Tenant liable for the costs
thereof and all other costs due to Landlord. Tenant's failure to pay any amounts
owed by Tenant hereunder when due, which failure continues for thirty (30) days
after written notice to Tenant of such failure, or Tenant's failure to perform
any other obligations hereunder, which failure continues for fifteen (15)
business days after written notice to Tenant of such failure (which 15-business
day period shall be extended for the time reasonably required to complete such
cure so long as Tenant commences to cure such failure within said 15-business
day period and thereafter diligently and continuously proceeds to cure such
failure), shall, in each such case, also constitute a Default under the Lease
and Landlord shall have all the rights and remedies granted to Landlord under
the Lease for nonpayment of any amounts owed thereunder or failure by Tenant to
perform its obligations thereunder.

(e)     Notices under this Workletter shall be given in the same manner as under
the Lease.

(f)     The liability of Landlord hereunder or under any amendment hereto or any
instrument or document executed in connection herewith shall be limited as
provided in Section 26.08 of the Leas Lease (as amended by Paragraph 9 of the
First Amendment to Lease).

(g)     The headings set forth herein are for convenience only.

(h)     This Workletter, the Lease and the Fourth Amendment sets forth the
entire agreement of Tenant and Landlord regarding the Tenant's Work. This
Workletter may only be amended if in writing, duly executed by both Landlord and
Tenant.

(i)     Tenant shall act as architect (sometimes referred to herein as "Tenant's
Architect") for purposes of preparing the architectural portions of the Plans
for the Tenant's Work and Tenant shall also act as engineer (sometimes referred
to herein as "Tenant's Engineer") for purposes of preparing the mechanical,
plumbing, electrical, fire protection and life safety portions of the Plans, and
Tenant shall also act as Construction Manager (sometimes referred to herein as
"Tenant's Contractor") for purposes of coordinating the construction of the
tenant improvements.

(j)     Except for the “Premises” as defined herein, this Agreement shall not be
deemed applicable to any additional space added to the leased premises under the
Lease at any time or from time to time, whether by any options under the Lease
or otherwise, or to any portion of the leased premises under the Lease or any
additions thereto in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise, except as
expressly provided in any amendment or supplement to the Lease.

(k)     Tenant shall not be required to obtain or provide any completion or
performance bond in connection with any construction, alteration, or improvement
work performed by or on behalf of Tenant as the “Tenant’s Work” hereunder.

11.     DESIGNATED REPRESENTATIVES; COOPERATION.

(a)     Landlord and Tenant shall each appoint one or more qualified and readily
available representatives with the authority to give and receive notices, other
materials and information relating to the Tenant's Work, and approvals under
this Agreement. Initially, Landlord's representative shall be Richard Oliva,
whose address is c/o Hines Interests Limited Partnership, 303 East Wacker Drive,
Chicago, Illinois 60601 and whose telephone number is (312) 819-3770, and
Tenant's representatives shall be either Michele M. Hagen, whose address is c/o
AECOM, 11425 W. Lake Park Drive, Suite 100, Milwaukee, WI 53224 and whose
telephone number is (414) 359-3030, or Dave Hine, whose address is c/o CBRE, 311
South Wacker Drive, Suite 400, Chicago, Illinois 60606 and whose telephone
number is (312)-338-2044.

B-14

 

(b)     Tenant and Landlord agree to make their respective architects and
engineers available to the other to answer questions and provide clarifications
and additional information as is reasonable for the timely progress and
completion of the Tenant's Work.

[END OF WORKLETTER - ATTACHMENTS FOLLOW]

B-15

 

ATTACHMENT 1(a) TO WORKLETTER

 

APPROVED GENERAL CONTRACTORS

 

 

1.     Clune Construction

2.     Interior Construction Group

3.     Reed Construction

4.     Turner Construction

5.     Tishman Construction Corporation

 

 

B-16

 

ATTACHMENT 1(b) TO WORKLETTER

APPROVED BUILDING SYSTEM CONTRACTORS

 

 

Mechanical – Controls

Siemens Building Technologies Inc.

Landis Division

580 Slawin Court

Mount Prospect, IL 60056

phone:     (847) 803-2700

fax:     (847) 375-0907

contact:     Russell Smith

 

Mechanical – Balancing

Aero Testing and Balancing Systems Inc.

2225 W. Hubbard Street

Chicago, IL 60612

phone:     (312) 666-3097

fax:     (312) 226-4050

contact:     John Vitkovic

 

Fire Protection – Sprinklers:

Great Lakes Plumbing & Heating Co.

4521 West Diversey Avenue

Chicago, IL 60639

phone:     (773) 489-8121

fax:     (773) 489-8152

contact:     Jim Smoll

 

Fire Protection - Controls

Siemens Building Technologies, Inc.

Siemens Cerberus Division

8340 S. Madison Street, #10

Burr Ridge, IL 60521

phone:     (630) 325-9120

fax:     (630) 325-9155

contact:     Patrick Finnegan

 

Structural Engineer

Bowman, Barrett & Associates, Inc.

130 East Randolph Street

Suite 2650

Chicago, IL 60601

phone:     (312) 228-0100

fax:     (312) 228-0706

contact:     Jason Loo

B-17

 

ATTACHMENT 2 TO WORKLETTER

 

MINIMUM INFORMATION FOR PLANS

 

 

Plans and specifications (including architectural, engineering and structural,
as applicable, working drawings) required for the supply, installation and
finishing of the Tenant's Work and including, without limitation: finish
schedule; material submittals; graphics and signage; interior and demising
partitions; doors, frames and hardware; ceilings; wiring; lights and switches;
telephone and electrical outlets; floor coverings; wall coverings; all millwork
and built-ins; appliances; plumbing fixtures; refrigeration equipment; and other
equipment, equipment connections and facilities attached to and forming a part
of the Building.

 

B-18

 

EXHIBIT C

Restroom-Related Work

 

[image_003.gif] 



C-1

